                 Case 1:17-cv-04275-RPK-RML Document 274-25 Filed 07/01/20 Page 1 of 35 PageID #:
                                                     7988
                                                 Allstate Ins. Co., et al. v. Avetisyan, et al.
                             Exhibit 22 - Payments Made to Daily Medical Equipment Distribution Center Inc.

  Claim   Patient Check
                               Amount                         Payee                         Post Date                   Plaintiff
 Number Initials Number
199362070 E.C. 612358266       $502.63    Daily Medical Equipment Distribution Center Inc    9/1/2011             Allstate Insurance Co.
199362070 J.G. 612365404       $693.00    Daily Medical Equipment Distribution Center Inc    9/7/2011             Allstate Insurance Co.
199610139 G.A. 612508156       $844.13    Daily Medical Equipment Distribution Center Inc    12/9/2011            Allstate Insurance Co.
199610139 G.A. 612508157       $311.75    Daily Medical Equipment Distribution Center Inc    12/9/2011            Allstate Insurance Co.
199610139 G.A. 612508158       $502.63    Daily Medical Equipment Distribution Center Inc    12/9/2011            Allstate Insurance Co.
200057370 C.G. 105222741      $1,639.86   Daily Medical Equipment Distribution Center Inc     2/2/2016            Allstate Insurance Co.
200057370 S.G. 612330457       $844.13    Daily Medical Equipment Distribution Center Inc    8/15/2011            Allstate Insurance Co.
202571360 S.B. 612444648       $432.00    Daily Medical Equipment Distribution Center Inc   10/26/2011   Allstate Property and Casualty Ins. Co.
202571360 S.B. 100812094       $349.97    Daily Medical Equipment Distribution Center Inc    7/11/2012   Allstate Property and Casualty Ins. Co.
202698261 L.M. 151098317       $966.81    Daily Medical Equipment Distribution Center Inc    10/9/2012            Allstate Insurance Co.
202698261 L.M. 127854384       $759.72    Daily Medical Equipment Distribution Center Inc    5/10/2013            Allstate Insurance Co.
203943147 F.M. 612508588       $714.71    Daily Medical Equipment Distribution Center Inc    12/9/2011   Allstate Property and Casualty Ins. Co.
203943147 F.M. 612508589       $870.58    Daily Medical Equipment Distribution Center Inc    12/9/2011   Allstate Property and Casualty Ins. Co.
205435811 B.T. 612385499       $844.13    Daily Medical Equipment Distribution Center Inc    9/20/2011            Allstate Insurance Co.
205525314 N.C. 612487395       $502.63    Daily Medical Equipment Distribution Center Inc   11/25/2011   Allstate Property and Casualty Ins. Co.
205525314 S.C. 612393176       $502.63    Daily Medical Equipment Distribution Center Inc    9/23/2011   Allstate Property and Casualty Ins. Co.
206396201 A.S. 158101626       $651.41    Daily Medical Equipment Distribution Center Inc    6/10/2013   Allstate Property and Casualty Ins. Co.
206396201 O.A. 158101625      $1,093.99   Daily Medical Equipment Distribution Center Inc    6/10/2013   Allstate Property and Casualty Ins. Co.
207652876 J.C. 612447181       $549.18    Daily Medical Equipment Distribution Center Inc   10/28/2011            Allstate Insurance Co.
207652876 J.C. 612462021       $844.13    Daily Medical Equipment Distribution Center Inc    11/8/2011            Allstate Insurance Co.
207909680 C.D. 155054010      $1,161.41   Daily Medical Equipment Distribution Center Inc    3/27/2013   Allstate Property and Casualty Ins. Co.
208768614 H.U. 612457186       $308.75    Daily Medical Equipment Distribution Center Inc    11/4/2011            Allstate Insurance Co.
209829729 Y.B. 612497987       $502.63    Daily Medical Equipment Distribution Center Inc    12/2/2011   Allstate Property and Casualty Ins. Co.
209829729 Y.B. 612499893       $844.13    Daily Medical Equipment Distribution Center Inc    12/5/2011   Allstate Property and Casualty Ins. Co.
209930963 Y.G. 148152851       $590.09    Daily Medical Equipment Distribution Center Inc    8/23/2013            Allstate Indemnity Co.
210020160 D.T. 612467847       $311.75    Daily Medical Equipment Distribution Center Inc   11/10/2011            Allstate Insurance Co.
210211710 P.G. 612508650       $861.58    Daily Medical Equipment Distribution Center Inc    12/9/2011   Allstate Property and Casualty Ins. Co.
211353008        612478244     $311.75    Daily Medical Equipment Distribution Center Inc   11/18/2011   Allstate Property and Casualty Ins. Co.
212080428        612459933     $502.63    Daily Medical Equipment Distribution Center Inc    11/7/2011            Allstate Insurance Co.
212080428        612462275    $1,061.54   Daily Medical Equipment Distribution Center Inc    11/8/2011            Allstate Insurance Co.
212080428        612544310     $311.75    Daily Medical Equipment Distribution Center Inc    1/5/2012             Allstate Insurance Co.

                                                                 1 of 35                                                               Exhibit 22
               Case 1:17-cv-04275-RPK-RML Document 274-25 Filed 07/01/20 Page 2 of 35 PageID #:
                                                   7989
                                               Allstate Ins. Co., et al. v. Avetisyan, et al.
                           Exhibit 22 - Payments Made to Daily Medical Equipment Distribution Center Inc.

  Claim   Patient Check
                             Amount                         Payee                         Post Date                   Plaintiff
 Number Initials Number
213157738 M.G. 127827031     $575.68    Daily Medical Equipment Distribution Center Inc    2/21/2013   Allstate Property and Casualty Ins. Co.
213553480 A.T. 134815680    $1,070.00   Daily Medical Equipment Distribution Center Inc    2/27/2013            Allstate Indemnity Co.
213812423 G.R. 158109610     $410.14    Daily Medical Equipment Distribution Center Inc    6/28/2013            Allstate Indemnity Co.
213812423 G.R. 138109724     $706.70    Daily Medical Equipment Distribution Center Inc    4/7/2015             Allstate Indemnity Co.
214028037 J.M. 612489171     $502.63    Daily Medical Equipment Distribution Center Inc   11/25/2011            Allstate Insurance Co.
214028037 J.M. 612596715     $759.92    Daily Medical Equipment Distribution Center Inc    2/8/2012             Allstate Insurance Co.
214193211 M.H. 117785355     $464.76    Daily Medical Equipment Distribution Center Inc    9/28/2012   Allstate Property and Casualty Ins. Co.
214193211 M.H. 168151893     $576.01    Daily Medical Equipment Distribution Center Inc    7/15/2013   Allstate Property and Casualty Ins. Co.
214362006 B.M. 131037602     $984.26    Daily Medical Equipment Distribution Center Inc    1/30/2014            Allstate Insurance Co.
214814881 D.S. 168600194     $916.30    Daily Medical Equipment Distribution Center Inc    1/20/2017   Allstate Property and Casualty Ins. Co.
214903429 A.T. 612490227     $311.75    Daily Medical Equipment Distribution Center Inc   11/28/2011   Allstate Property and Casualty Ins. Co.
215440595 T.A. 145000972    $1,426.78   Daily Medical Equipment Distribution Center Inc   12/18/2012   Allstate Property and Casualty Ins. Co.
215440819 J.R. 168179782    $1,066.98   Daily Medical Equipment Distribution Center Inc    9/24/2013            Allstate Insurance Co.
215476201 Y.H. 168600195    $2,919.78   Daily Medical Equipment Distribution Center Inc    1/20/2017            Allstate Insurance Co.
216132233 N.L. 148366083    $3,745.47   Daily Medical Equipment Distribution Center Inc     5/4/2015            Allstate Insurance Co.
216260497 C.L. 114938120    $1,515.55   Daily Medical Equipment Distribution Center Inc     1/6/2014            Allstate Insurance Co.
216491704 H.I. 670819161     $502.63    Daily Medical Equipment Distribution Center Inc   11/23/2011     Allstate New Jersey Insurance Co.
216491704 H.I. 670876864     $241.20    Daily Medical Equipment Distribution Center Inc    2/23/2012     Allstate New Jersey Insurance Co.
217042142 J.T. 612535494     $422.00    Daily Medical Equipment Distribution Center Inc   12/30/2011   Allstate Property and Casualty Ins. Co.
217603158 L.U. 612569833     $311.75    Daily Medical Equipment Distribution Center Inc    1/23/2012            Allstate Insurance Co.
217603158 L.U. 612569834     $502.63    Daily Medical Equipment Distribution Center Inc    1/23/2012            Allstate Insurance Co.
217706332 S.B. 640935547     $20.93     Daily Medical Equipment Distribution Center Inc    12/8/2011            Allstate Indemnity Co.
217706332 S.B. 640989620     $311.75    Daily Medical Equipment Distribution Center Inc    3/6/2012             Allstate Indemnity Co.
217798940 D.T. 612620739     $318.61    Daily Medical Equipment Distribution Center Inc    2/24/2012            Allstate Insurance Co.
219008166 G.A. 612553748     $844.13    Daily Medical Equipment Distribution Center Inc    1/11/2012            Allstate Insurance Co.
219241726 M.N. 612533815     $844.13    Daily Medical Equipment Distribution Center Inc   12/29/2011   Allstate Property and Casualty Ins. Co.
219241726 M.N. 612547588     $311.75    Daily Medical Equipment Distribution Center Inc    1/6/2012    Allstate Property and Casualty Ins. Co.
219241726 M.N. 145270965     $571.50    Daily Medical Equipment Distribution Center Inc    2/13/2015   Allstate Property and Casualty Ins. Co.
219277514 J.C. 670814794     $802.08    Daily Medical Equipment Distribution Center Inc   11/17/2011     Allstate New Jersey Insurance Co.
219277514 J.C. 670814796     $402.10    Daily Medical Equipment Distribution Center Inc   11/17/2011     Allstate New Jersey Insurance Co.
219277514 J.C. 670838261     $241.20    Daily Medical Equipment Distribution Center Inc   12/27/2011     Allstate New Jersey Insurance Co.

                                                               2 of 35                                                               Exhibit 22
                       Case 1:17-cv-04275-RPK-RML Document 274-25 Filed 07/01/20 Page 3 of 35 PageID #:
                                                           7990
                                                       Allstate Ins. Co., et al. v. Avetisyan, et al.
                                   Exhibit 22 - Payments Made to Daily Medical Equipment Distribution Center Inc.

  Claim     Patient      Check
                                     Amount                         Payee                         Post Date                   Plaintiff
 Number     Initials    Number
219277514     J.C.     670844182     $844.13    Daily Medical Equipment Distribution Center Inc    1/5/2012      Allstate New Jersey Insurance Co.
219277514     O.C.     670818157     $724.50    Daily Medical Equipment Distribution Center Inc   11/22/2011     Allstate New Jersey Insurance Co.
219277514     O.C.     670824272     $502.63    Daily Medical Equipment Distribution Center Inc    12/2/2011     Allstate New Jersey Insurance Co.
219277514     O.C.     670844181     $283.25    Daily Medical Equipment Distribution Center Inc    1/5/2012      Allstate New Jersey Insurance Co.
219277514     O.C.     671028140     $844.13    Daily Medical Equipment Distribution Center Inc    10/9/2012     Allstate New Jersey Insurance Co.
219277514     O.C.     120979400    $1,041.66   Daily Medical Equipment Distribution Center Inc    12/9/2013     Allstate New Jersey Insurance Co.
219277514     O.C.     175241688    $1,041.66   Daily Medical Equipment Distribution Center Inc   12/23/2014     Allstate New Jersey Insurance Co.
219416807     R.F.     612521944     $311.75    Daily Medical Equipment Distribution Center Inc   12/20/2011            Allstate Insurance Co.
219416807     R.F.     148530202    $1,705.14   Daily Medical Equipment Distribution Center Inc    6/15/2016            Allstate Insurance Co.
219439569    D.D.      612486586     $761.04    Daily Medical Equipment Distribution Center Inc   11/23/2011            Allstate Insurance Co.
219439569    D.D.      612534948     $421.75    Daily Medical Equipment Distribution Center Inc   12/29/2011            Allstate Insurance Co.
219439569    D.D.      110979959     $17.50     Daily Medical Equipment Distribution Center Inc    6/7/2013             Allstate Insurance Co.
219439569    K.W.      612497260     $989.04    Daily Medical Equipment Distribution Center Inc    12/1/2011            Allstate Insurance Co.
219439569    K.W.      612534949     $315.50    Daily Medical Equipment Distribution Center Inc   12/29/2011            Allstate Insurance Co.
219540076    J.G.H     612520053     $311.75    Daily Medical Equipment Distribution Center Inc   12/19/2011            Allstate Insurance Co.
219540076    J.G.H     612520054     $912.80    Daily Medical Equipment Distribution Center Inc   12/19/2011            Allstate Insurance Co.
220383889    G.M.      612495808     $422.00    Daily Medical Equipment Distribution Center Inc   11/30/2011   Allstate Property and Casualty Ins. Co.
220383889    G.M.      181217426     $686.12    Daily Medical Equipment Distribution Center Inc    1/18/2013   Allstate Property and Casualty Ins. Co.
220414874     V.P.     612629725     $571.88    Daily Medical Equipment Distribution Center Inc    3/1/2012    Allstate Property and Casualty Ins. Co.
220414874     V.P.     612629736     $879.02    Daily Medical Equipment Distribution Center Inc    3/1/2012    Allstate Property and Casualty Ins. Co.
220694657    M.M.      612556858     $502.63    Daily Medical Equipment Distribution Center Inc    1/13/2012            Allstate Insurance Co.
220694657    M.M.      612556859     $844.13    Daily Medical Equipment Distribution Center Inc    1/13/2012            Allstate Insurance Co.
221006547    A.A.      612592888     $502.63    Daily Medical Equipment Distribution Center Inc    2/6/2012    Allstate Property and Casualty Ins. Co.
221006547    A.A.      612637036     $235.50    Daily Medical Equipment Distribution Center Inc    3/7/2012    Allstate Property and Casualty Ins. Co.
221006547    A.O.      191374614    $1,695.59   Daily Medical Equipment Distribution Center Inc    9/25/2014   Allstate Property and Casualty Ins. Co.
221153679     M.J.     141339364    $4,046.66   Daily Medical Equipment Distribution Center Inc     7/1/2014            Allstate Insurance Co.
221692270     R.L.     198082224     $357.68    Daily Medical Equipment Distribution Center Inc    2/28/2013            Allstate Insurance Co.
221851785    H.D.      612505112     $311.75    Daily Medical Equipment Distribution Center Inc    12/7/2011   Allstate Property and Casualty Ins. Co.
221851785    H.D.      114996748     $622.59    Daily Medical Equipment Distribution Center Inc    7/14/2014   Allstate Property and Casualty Ins. Co.
222116352     P.B.     612583669     $502.63    Daily Medical Equipment Distribution Center Inc    1/30/2012            Allstate Insurance Co.
222246324     C.G.     612509955     $570.79    Daily Medical Equipment Distribution Center Inc   12/12/2011   Allstate Property and Casualty Ins. Co.

                                                                       3 of 35                                                               Exhibit 22
               Case 1:17-cv-04275-RPK-RML Document 274-25 Filed 07/01/20 Page 4 of 35 PageID #:
                                                   7991
                                               Allstate Ins. Co., et al. v. Avetisyan, et al.
                           Exhibit 22 - Payments Made to Daily Medical Equipment Distribution Center Inc.

  Claim   Patient Check
                             Amount                         Payee                         Post Date                   Plaintiff
 Number Initials Number
222246324 C.G. 612509956     $502.63    Daily Medical Equipment Distribution Center Inc   12/12/2011   Allstate Property and Casualty Ins. Co.
222246324 C.G. 612509958     $422.00    Daily Medical Equipment Distribution Center Inc   12/12/2011   Allstate Property and Casualty Ins. Co.
222246324 T.G. 612509953     $422.00    Daily Medical Equipment Distribution Center Inc   12/12/2011   Allstate Property and Casualty Ins. Co.
222246324 T.G. 612509954     $502.63    Daily Medical Equipment Distribution Center Inc   12/12/2011   Allstate Property and Casualty Ins. Co.
222246324 T.G. 612509957     $570.79    Daily Medical Equipment Distribution Center Inc   12/12/2011   Allstate Property and Casualty Ins. Co.
222246324 T.G. 171222561     $349.37    Daily Medical Equipment Distribution Center Inc    2/15/2013   Allstate Property and Casualty Ins. Co.
222273187 C.A. 185082946     $790.89    Daily Medical Equipment Distribution Center Inc    5/28/2013   Allstate Property and Casualty Ins. Co.
222273187 N.R. 612528071     $20.93     Daily Medical Equipment Distribution Center Inc   12/23/2011   Allstate Property and Casualty Ins. Co.
222273187 N.R. 612648851     $502.63    Daily Medical Equipment Distribution Center Inc    3/14/2012   Allstate Property and Casualty Ins. Co.
222273187 N.R. 195289998     $337.10    Daily Medical Equipment Distribution Center Inc    6/29/2015   Allstate Property and Casualty Ins. Co.
222290504 W.H. 145293473    $1,173.90   Daily Medical Equipment Distribution Center Inc    4/13/2015   Allstate Property and Casualty Ins. Co.
222646168 J.M. 198068346    $2,491.82   Daily Medical Equipment Distribution Center Inc    1/21/2013   Allstate Property and Casualty Ins. Co.
222646168 J.M. 181220117    $2,499.05   Daily Medical Equipment Distribution Center Inc    1/25/2013   Allstate Property and Casualty Ins. Co.
222757569 R.M. 640944851     $304.68    Daily Medical Equipment Distribution Center Inc   12/22/2011     Allstate Fire and Casualty Ins. Co.
222757569 R.M. 105142802    $1,606.31   Daily Medical Equipment Distribution Center Inc    5/29/2015     Allstate Fire and Casualty Ins. Co.
222872475 D.M. 612571123     $759.92    Daily Medical Equipment Distribution Center Inc    1/23/2012            Allstate Insurance Co.
222872475 D.M. 612571124     $502.63    Daily Medical Equipment Distribution Center Inc    1/23/2012            Allstate Insurance Co.
222872475 D.M. 612767010     $12.00     Daily Medical Equipment Distribution Center Inc    6/12/2012            Allstate Insurance Co.
223056797 K.C. 612558879     $284.75    Daily Medical Equipment Distribution Center Inc    1/16/2012   Allstate Property and Casualty Ins. Co.
223250721 M.R. 612548580     $601.04    Daily Medical Equipment Distribution Center Inc    1/9/2012    Allstate Property and Casualty Ins. Co.
223250721 M.R. 612602724     $502.63    Daily Medical Equipment Distribution Center Inc    2/13/2012   Allstate Property and Casualty Ins. Co.
223250721 M.R. 134823767     $391.10    Daily Medical Equipment Distribution Center Inc    3/25/2013   Allstate Property and Casualty Ins. Co.
223289604 A.R. 612572545     $549.18    Daily Medical Equipment Distribution Center Inc    1/24/2012            Allstate Insurance Co.
223371030 R.T. 612605738     $311.75    Daily Medical Equipment Distribution Center Inc    2/14/2012   Allstate Property and Casualty Ins. Co.
223655580 W.H. 131247803    $1,641.35   Daily Medical Equipment Distribution Center Inc   11/12/2015   Allstate Property and Casualty Ins. Co.
223823717 E.M. 612549892     $311.75    Daily Medical Equipment Distribution Center Inc    1/9/2012             Allstate Insurance Co.
223833484 F.E. 612641129     $502.63    Daily Medical Equipment Distribution Center Inc    3/9/2012             Allstate Insurance Co.
223833484 F.E. 141399149    $1,133.39   Daily Medical Equipment Distribution Center Inc   12/18/2014            Allstate Insurance Co.
223872664 C.R. 612575112     $311.75    Daily Medical Equipment Distribution Center Inc    1/25/2012            Allstate Insurance Co.
223872664 C.R. 612633486     $502.63    Daily Medical Equipment Distribution Center Inc    3/5/2012             Allstate Insurance Co.
224122630 E.P. 612539876     $638.00    Daily Medical Equipment Distribution Center Inc    1/2/2012    Allstate Property and Casualty Ins. Co.

                                                               4 of 35                                                               Exhibit 22
                       Case 1:17-cv-04275-RPK-RML Document 274-25 Filed 07/01/20 Page 5 of 35 PageID #:
                                                           7992
                                                       Allstate Ins. Co., et al. v. Avetisyan, et al.
                                   Exhibit 22 - Payments Made to Daily Medical Equipment Distribution Center Inc.

  Claim     Patient      Check
                                     Amount                         Payee                         Post Date                   Plaintiff
 Number     Initials    Number
224122630     E.P.     612539878     $311.75    Daily Medical Equipment Distribution Center Inc    1/2/2012    Allstate Property and Casualty Ins. Co.
224122630     E.P.     612572814     $282.95    Daily Medical Equipment Distribution Center Inc    1/24/2012   Allstate Property and Casualty Ins. Co.
224730341     J.V.     111198423    $1,431.89   Daily Medical Equipment Distribution Center Inc    3/18/2015   Allstate Property and Casualty Ins. Co.
225322972    G.C.      681984376     $502.63    Daily Medical Equipment Distribution Center Inc    2/1/2012      Allstate Fire and Casualty Ins. Co.
225492735     B.P.     612652696     $183.69    Daily Medical Equipment Distribution Center Inc    3/16/2012   Allstate Property and Casualty Ins. Co.
225492735     B.P.     191409353     $392.82    Daily Medical Equipment Distribution Center Inc   12/29/2014   Allstate Property and Casualty Ins. Co.
225510023     J.R.     612561668     $20.93     Daily Medical Equipment Distribution Center Inc    1/17/2012            Allstate Insurance Co.
225510023     J.R.     612620512     $311.75    Daily Medical Equipment Distribution Center Inc    2/24/2012            Allstate Insurance Co.
225510023     J.Z.     612570173     $20.93     Daily Medical Equipment Distribution Center Inc    1/23/2012            Allstate Insurance Co.
225510023     J.Z.     145219369    $1,576.04   Daily Medical Equipment Distribution Center Inc    9/18/2014            Allstate Insurance Co.
226323830     R.S.     612613550     $311.75    Daily Medical Equipment Distribution Center Inc    2/20/2012            Allstate Insurance Co.
226323830     R.S.     612657556     $502.63    Daily Medical Equipment Distribution Center Inc    3/21/2012            Allstate Insurance Co.
226323830     R.S.     188254232     $484.84    Daily Medical Equipment Distribution Center Inc    4/9/2014             Allstate Insurance Co.
226323830     R.S.     108108900    $1,051.65   Daily Medical Equipment Distribution Center Inc    3/26/2015            Allstate Insurance Co.
226476240    Z.D.      612633113     $549.18    Daily Medical Equipment Distribution Center Inc    3/5/2012    Allstate Property and Casualty Ins. Co.
226912202    S.G.      612587574     $10.44     Daily Medical Equipment Distribution Center Inc    2/1/2012    Allstate Property and Casualty Ins. Co.
226912202    S.G.      612665455     $311.75    Daily Medical Equipment Distribution Center Inc    3/26/2012   Allstate Property and Casualty Ins. Co.
227145521    K.E.      612650452     $311.75    Daily Medical Equipment Distribution Center Inc    3/15/2012   Allstate Property and Casualty Ins. Co.
227145521    K.E.      165356757    $2,229.02   Daily Medical Equipment Distribution Center Inc    4/23/2015   Allstate Property and Casualty Ins. Co.
227145521   M.M.B      612650490     $311.75    Daily Medical Equipment Distribution Center Inc    3/15/2012   Allstate Property and Casualty Ins. Co.
227145521   M.M.B      165356758    $1,494.86   Daily Medical Equipment Distribution Center Inc    4/23/2015   Allstate Property and Casualty Ins. Co.
227145521    M.S.J     612634587     $422.00    Daily Medical Equipment Distribution Center Inc    3/5/2012    Allstate Property and Casualty Ins. Co.
227145521    M.S.J     612641930     $502.63    Daily Medical Equipment Distribution Center Inc    3/9/2012    Allstate Property and Casualty Ins. Co.
227145521    M.S.J     127993991    $1,063.68   Daily Medical Equipment Distribution Center Inc    6/11/2014   Allstate Property and Casualty Ins. Co.
227498077     E.L.     612724960     $422.00    Daily Medical Equipment Distribution Center Inc    5/9/2012    Allstate Property and Casualty Ins. Co.
227498077     E.L.     612724961     $730.77    Daily Medical Equipment Distribution Center Inc    5/9/2012    Allstate Property and Casualty Ins. Co.
227498077     E.L.     612727274     $284.75    Daily Medical Equipment Distribution Center Inc    5/10/2012   Allstate Property and Casualty Ins. Co.
227540580    F.O.      612645642     $502.63    Daily Medical Equipment Distribution Center Inc    3/13/2012   Allstate Property and Casualty Ins. Co.
227540580    F.O.      612645643     $844.13    Daily Medical Equipment Distribution Center Inc    3/13/2012   Allstate Property and Casualty Ins. Co.
227540580    F.O.      612645644     $311.75    Daily Medical Equipment Distribution Center Inc    3/13/2012   Allstate Property and Casualty Ins. Co.
228055265    A.M.      641008801     $844.13    Daily Medical Equipment Distribution Center Inc    4/5/2012             Allstate Indemnity Co.

                                                                       5 of 35                                                               Exhibit 22
               Case 1:17-cv-04275-RPK-RML Document 274-25 Filed 07/01/20 Page 6 of 35 PageID #:
                                                   7993
                                               Allstate Ins. Co., et al. v. Avetisyan, et al.
                           Exhibit 22 - Payments Made to Daily Medical Equipment Distribution Center Inc.

  Claim   Patient Check
                             Amount                         Payee                         Post Date                    Plaintiff
 Number Initials Number
228074746 G.V. 640948002     $502.63    Daily Medical Equipment Distribution Center Inc   12/29/2011             Allstate Indemnity Co.
228074746 G.V. 640948004     $422.00    Daily Medical Equipment Distribution Center Inc   12/29/2011             Allstate Indemnity Co.
228074746 G.V. 640948005     $570.79    Daily Medical Equipment Distribution Center Inc   12/29/2011             Allstate Indemnity Co.
228074746 G.V. 640968621     $311.75    Daily Medical Equipment Distribution Center Inc    2/1/2012              Allstate Indemnity Co.
228074746 G.V. 640968622     $759.92    Daily Medical Equipment Distribution Center Inc    2/1/2012              Allstate Indemnity Co.
228074746 J.V. 640950334     $422.00    Daily Medical Equipment Distribution Center Inc    1/3/2012              Allstate Indemnity Co.
228074746 J.V. 640950337     $311.75    Daily Medical Equipment Distribution Center Inc    1/3/2012              Allstate Indemnity Co.
228074746 J.V. 640953797     $570.79    Daily Medical Equipment Distribution Center Inc    1/9/2012              Allstate Indemnity Co.
228074746 M.V. 640948001     $574.54    Daily Medical Equipment Distribution Center Inc   12/29/2011             Allstate Indemnity Co.
228074746 M.V. 640948006     $422.00    Daily Medical Equipment Distribution Center Inc   12/29/2011             Allstate Indemnity Co.
228074746 M.V. 640950343     $422.00    Daily Medical Equipment Distribution Center Inc    1/3/2012              Allstate Indemnity Co.
228074746 M.V. 640950344     $570.79    Daily Medical Equipment Distribution Center Inc    1/3/2012              Allstate Indemnity Co.
228074746 M.V. 640956312     $502.63    Daily Medical Equipment Distribution Center Inc    1/12/2012             Allstate Indemnity Co.
228074746 M.V. 640956313     $422.82    Daily Medical Equipment Distribution Center Inc    1/12/2012             Allstate Indemnity Co.
228074746 M.V. 640965558     $311.75    Daily Medical Equipment Distribution Center Inc    1/26/2012             Allstate Indemnity Co.
228074746 M.V. 640974721     $759.92    Daily Medical Equipment Distribution Center Inc    2/10/2012             Allstate Indemnity Co.
228119632 A.M. 612667261     $284.75    Daily Medical Equipment Distribution Center Inc    3/27/2012             Allstate Insurance Co.
228340816 E.R. 612639909     $502.63    Daily Medical Equipment Distribution Center Inc    3/8/2012     Allstate Property and Casualty Ins. Co.
228340816 E.R. 612639912     $183.69    Daily Medical Equipment Distribution Center Inc    3/8/2012     Allstate Property and Casualty Ins. Co.
228340816 E.R. 612639914     $311.75    Daily Medical Equipment Distribution Center Inc    3/8/2012     Allstate Property and Casualty Ins. Co.
228340816 J.C. 108034137    $2,139.94   Daily Medical Equipment Distribution Center Inc    8/19/2014    Allstate Property and Casualty Ins. Co.
228565198 R.A. 175073645     $759.72    Daily Medical Equipment Distribution Center Inc    8/1/2013              Allstate Insurance Co.
228675468 R.C. 612642620     $311.75    Daily Medical Equipment Distribution Center Inc    3/12/2012             Allstate Insurance Co.
228675468 R.C. 168275609     $347.51    Daily Medical Equipment Distribution Center Inc    7/15/2014             Allstate Insurance Co.
228781753 D.C. 168361965    $3,706.85   Daily Medical Equipment Distribution Center Inc     4/3/2015    Allstate Property and Casualty Ins. Co.
229084769 J.A. 671142674     $285.95    Daily Medical Equipment Distribution Center Inc    5/31/2013   Allstate N.J. Property & Casualty Ins. Co.
229084769 J.A. 671168196     $576.38    Daily Medical Equipment Distribution Center Inc    7/29/2013   Allstate N.J. Property & Casualty Ins. Co.
229084769 J.A. 198187603     $198.14    Daily Medical Equipment Distribution Center Inc    1/6/2014    Allstate N.J. Property & Casualty Ins. Co.
229084769 M.L. 145079526    $1,848.31   Daily Medical Equipment Distribution Center Inc    7/10/2013   Allstate N.J. Property & Casualty Ins. Co.
229973184 E.S. 165272641     $965.52    Daily Medical Equipment Distribution Center Inc    9/25/2014       Allstate Fire and Casualty Ins. Co.
230198268 L.D. 612677879     $284.75    Daily Medical Equipment Distribution Center Inc    4/4/2012              Allstate Insurance Co.

                                                               6 of 35                                                                 Exhibit 22
               Case 1:17-cv-04275-RPK-RML Document 274-25 Filed 07/01/20 Page 7 of 35 PageID #:
                                                   7994
                                               Allstate Ins. Co., et al. v. Avetisyan, et al.
                           Exhibit 22 - Payments Made to Daily Medical Equipment Distribution Center Inc.

  Claim  Patient Check
                             Amount                         Payee                         Post Date                   Plaintiff
 Number Initials Number
230198268 T.F. 612685736     $284.75    Daily Medical Equipment Distribution Center Inc    4/10/2012            Allstate Insurance Co.
230198268 T.F. 612685737     $844.13    Daily Medical Equipment Distribution Center Inc    4/10/2012            Allstate Insurance Co.
230198268 T.F. 168365095    $2,147.65   Daily Medical Equipment Distribution Center Inc    4/14/2015            Allstate Insurance Co.
230236622 A.B. 178422960    $2,053.32   Daily Medical Equipment Distribution Center Inc    9/24/2015            Allstate Insurance Co.
230696923 J.P. 161331723     $851.61    Daily Medical Equipment Distribution Center Inc    7/24/2014   Allstate Property and Casualty Ins. Co.
230866997 K.S. 612727205     $20.93     Daily Medical Equipment Distribution Center Inc    5/10/2012            Allstate Insurance Co.
230866997 K.S. 155146961     $239.78    Daily Medical Equipment Distribution Center Inc   12/12/2013            Allstate Insurance Co.
230866997 S.S. 612727557     $183.69    Daily Medical Equipment Distribution Center Inc    5/10/2012            Allstate Insurance Co.
230866997 S.S. 612727558     $284.75    Daily Medical Equipment Distribution Center Inc    5/10/2012            Allstate Insurance Co.
230943839 A.G. 612640383     $554.72    Daily Medical Equipment Distribution Center Inc    3/8/2012    Allstate Property and Casualty Ins. Co.
230943839 L.G. 612633515     $651.88    Daily Medical Equipment Distribution Center Inc    3/5/2012    Allstate Property and Casualty Ins. Co.
231033564 B.R. 612744727    $1,259.21   Daily Medical Equipment Distribution Center Inc    5/24/2012   Allstate Property and Casualty Ins. Co.
231033564 G.R. 175240550     $772.60    Daily Medical Equipment Distribution Center Inc   12/22/2014   Allstate Property and Casualty Ins. Co.
231246166 H.R. 641281471    $1,312.57   Daily Medical Equipment Distribution Center Inc     7/9/2013     Allstate Fire and Casualty Ins. Co.
231288499 L.K. 612838347     $285.50    Daily Medical Equipment Distribution Center Inc    8/10/2012   Allstate Property and Casualty Ins. Co.
231677691 A.D. 682145809     $653.44    Daily Medical Equipment Distribution Center Inc    7/5/2012             Allstate Insurance Co.
231677691 A.D. 682145811     $290.45    Daily Medical Equipment Distribution Center Inc    7/5/2012             Allstate Insurance Co.
231677691 C.F. 682144586     $542.27    Daily Medical Equipment Distribution Center Inc    7/3/2012             Allstate Insurance Co.
231677691 C.F. 682145792     $290.45    Daily Medical Equipment Distribution Center Inc    7/5/2012             Allstate Insurance Co.
231677691 C.F. 682145794     $183.69    Daily Medical Equipment Distribution Center Inc    7/5/2012             Allstate Insurance Co.
231677691 C.F. 125106145     $134.32    Daily Medical Equipment Distribution Center Inc    1/16/2015            Allstate Insurance Co.
231685165 M.L. 612743904     $468.44    Daily Medical Equipment Distribution Center Inc    5/23/2012            Allstate Insurance Co.
231811167 R.B. 612675545     $20.93     Daily Medical Equipment Distribution Center Inc    4/2/2012             Allstate Insurance Co.
231864117 S.A. 612642870     $20.93     Daily Medical Equipment Distribution Center Inc    3/12/2012            Allstate Insurance Co.
231864117 S.A. 191346708    $1,355.37   Daily Medical Equipment Distribution Center Inc    7/15/2014            Allstate Insurance Co.
232918672 N.R. 612724967     $502.63    Daily Medical Equipment Distribution Center Inc    5/9/2012    Allstate Property and Casualty Ins. Co.
232918672 N.R. 612724968     $295.19    Daily Medical Equipment Distribution Center Inc    5/9/2012    Allstate Property and Casualty Ins. Co.
232918672 N.R. 612729108     $844.13    Daily Medical Equipment Distribution Center Inc    5/11/2012   Allstate Property and Casualty Ins. Co.
232981407 A.F. 145291291    $2,058.34   Daily Medical Equipment Distribution Center Inc     4/6/2015            Allstate Insurance Co.
233025030 S.A. 682144187     $844.13    Daily Medical Equipment Distribution Center Inc    7/3/2012      Allstate Fire and Casualty Ins. Co.
233342260 E.B. 641006714     $20.93     Daily Medical Equipment Distribution Center Inc    4/2/2012      Allstate Fire and Casualty Ins. Co.

                                                               7 of 35                                                               Exhibit 22
                Case 1:17-cv-04275-RPK-RML Document 274-25 Filed 07/01/20 Page 8 of 35 PageID #:
                                                    7995
                                                Allstate Ins. Co., et al. v. Avetisyan, et al.
                            Exhibit 22 - Payments Made to Daily Medical Equipment Distribution Center Inc.

  Claim   Patient Check
                              Amount                         Payee                         Post Date                   Plaintiff
 Number Initials Number
233945385 L.N. 612741562      $502.63    Daily Medical Equipment Distribution Center Inc    5/22/2012   Allstate Property and Casualty Ins. Co.
234510782 J.M. 612696917      $227.95    Daily Medical Equipment Distribution Center Inc    4/18/2012   Allstate Property and Casualty Ins. Co.
234510782 J.M. 155001007      $137.70    Daily Medical Equipment Distribution Center Inc   10/29/2012   Allstate Property and Casualty Ins. Co.
234510782 S.C. 612682812      $391.70    Daily Medical Equipment Distribution Center Inc    4/9/2012    Allstate Property and Casualty Ins. Co.
234510782 S.C. 612748016      $20.93     Daily Medical Equipment Distribution Center Inc    5/29/2012   Allstate Property and Casualty Ins. Co.
234636306 A.M. 641025074      $20.93     Daily Medical Equipment Distribution Center Inc    4/30/2012     Allstate Fire and Casualty Ins. Co.
234636306 A.M. 641034911      $284.75    Daily Medical Equipment Distribution Center Inc    5/16/2012     Allstate Fire and Casualty Ins. Co.
234652352 R.S. 165220068     $1,020.41   Daily Medical Equipment Distribution Center Inc     5/8/2014            Allstate Insurance Co.
235051687 E.B. 612686864      $20.93     Daily Medical Equipment Distribution Center Inc    4/10/2012   Allstate Property and Casualty Ins. Co.
235254398 Q.M. 612695713      $554.18    Daily Medical Equipment Distribution Center Inc    4/17/2012            Allstate Insurance Co.
235254398 Q.M. 612695714      $422.00    Daily Medical Equipment Distribution Center Inc    4/17/2012            Allstate Insurance Co.
235254398 Q.M. 117839510      $75.96     Daily Medical Equipment Distribution Center Inc    2/1/2013             Allstate Insurance Co.
235783685 V.M. 612783521      $284.75    Daily Medical Equipment Distribution Center Inc    6/26/2012   Allstate Property and Casualty Ins. Co.
235783685 V.M. 612867418      $549.18    Daily Medical Equipment Distribution Center Inc    9/5/2012    Allstate Property and Casualty Ins. Co.
235846185 V.U. 612747300      $271.25    Daily Medical Equipment Distribution Center Inc    5/25/2012            Allstate Insurance Co.
235846185 V.U. 196008373     $7,520.30   Daily Medical Equipment Distribution Center Inc    1/30/2020            Allstate Insurance Co.
236005583 M.S. 612768482      $379.20    Daily Medical Equipment Distribution Center Inc    6/13/2012            Allstate Insurance Co.
236428538 B.S.P 612737739     $284.75    Daily Medical Equipment Distribution Center Inc    5/18/2012   Allstate Property and Casualty Ins. Co.
236586434 M.F. 612739657      $284.75    Daily Medical Equipment Distribution Center Inc    5/21/2012            Allstate Insurance Co.
236828497 L.W. 612699682      $20.93     Daily Medical Equipment Distribution Center Inc    4/20/2012            Allstate Insurance Co.
236828497 L.W. 612755183      $166.00    Daily Medical Equipment Distribution Center Inc    6/4/2012             Allstate Insurance Co.
236828497 L.W. 612755185      $183.69    Daily Medical Equipment Distribution Center Inc    6/4/2012             Allstate Insurance Co.
236828497 L.W. 148147620      $147.57    Daily Medical Equipment Distribution Center Inc    8/8/2013             Allstate Insurance Co.
237415369 C.B. 612780243      $284.75    Daily Medical Equipment Distribution Center Inc    6/22/2012            Allstate Insurance Co.
237415369 C.B. 178536900      $679.14    Daily Medical Equipment Distribution Center Inc    7/13/2016            Allstate Insurance Co.
237415369 D.E. 612780242      $284.75    Daily Medical Equipment Distribution Center Inc    6/22/2012            Allstate Insurance Co.
237415369 D.E. 155357898     $1,296.58   Daily Medical Equipment Distribution Center Inc    7/22/2015            Allstate Insurance Co.
237415369 S.W. 168509419     $1,921.12   Daily Medical Equipment Distribution Center Inc    5/12/2016            Allstate Insurance Co.
237538665 E.G. 612792481      $293.29    Daily Medical Equipment Distribution Center Inc    7/3/2012    Allstate Property and Casualty Ins. Co.
237568746 J.G. 107827663     $1,363.82   Daily Medical Equipment Distribution Center Inc    1/29/2013   Allstate Property and Casualty Ins. Co.
237596712 S.R. 105114735      $741.88    Daily Medical Equipment Distribution Center Inc    3/11/2015   Allstate Property and Casualty Ins. Co.

                                                                8 of 35                                                               Exhibit 22
               Case 1:17-cv-04275-RPK-RML Document 274-25 Filed 07/01/20 Page 9 of 35 PageID #:
                                                   7996
                                               Allstate Ins. Co., et al. v. Avetisyan, et al.
                           Exhibit 22 - Payments Made to Daily Medical Equipment Distribution Center Inc.

  Claim   Patient Check
                             Amount                         Payee                         Post Date                   Plaintiff
 Number Initials Number
237709605 C.C. 612700156     $422.00    Daily Medical Equipment Distribution Center Inc   4/20/2012    Allstate Property and Casualty Ins. Co.
237709605 C.C. 612700157     $619.70    Daily Medical Equipment Distribution Center Inc   4/20/2012    Allstate Property and Casualty Ins. Co.
238008239 H.S. 612793626     $502.63    Daily Medical Equipment Distribution Center Inc   7/5/2012              Allstate Insurance Co.
238008239 H.S. 612793643     $844.13    Daily Medical Equipment Distribution Center Inc   7/5/2012              Allstate Insurance Co.
238008239 Y.J. 612793632     $844.13    Daily Medical Equipment Distribution Center Inc   7/5/2012              Allstate Insurance Co.
238008239 Y.J. 612793638     $549.18    Daily Medical Equipment Distribution Center Inc   7/5/2012              Allstate Insurance Co.
238411235 M.M. 111218048    $2,050.67   Daily Medical Equipment Distribution Center Inc   5/14/2015    Allstate Property and Casualty Ins. Co.
238550875 M.E. 198508419    $5,783.98   Daily Medical Equipment Distribution Center Inc   7/18/2016    Allstate Property and Casualty Ins. Co.
239300361 M.P. 115246632     $945.61    Daily Medical Equipment Distribution Center Inc   5/27/2016    Allstate Property and Casualty Ins. Co.
239369580 T.V. 612743016     $502.63    Daily Medical Equipment Distribution Center Inc   5/23/2012    Allstate Property and Casualty Ins. Co.
239369580 T.V. 612789879     $284.75    Daily Medical Equipment Distribution Center Inc   7/2/2012     Allstate Property and Casualty Ins. Co.
240869552 C.M. 670959369     $393.47    Daily Medical Equipment Distribution Center Inc   6/19/2012   Allstate N.J. Property & Casualty Ins. Co.
240869552 C.M. 670963968     $422.00    Daily Medical Equipment Distribution Center Inc   6/26/2012   Allstate N.J. Property & Casualty Ins. Co.
240869552 C.M. 670966719     $76.25     Daily Medical Equipment Distribution Center Inc   6/29/2012   Allstate N.J. Property & Casualty Ins. Co.
240869552 C.M. 188132033     $434.63    Daily Medical Equipment Distribution Center Inc   4/2/2013    Allstate N.J. Property & Casualty Ins. Co.
240869552 C.M. 100952419     $405.65    Daily Medical Equipment Distribution Center Inc   7/9/2013    Allstate N.J. Property & Casualty Ins. Co.
241171875 R.N. 612778443     $110.00    Daily Medical Equipment Distribution Center Inc   6/21/2012    Allstate Property and Casualty Ins. Co.
241674100 C.H. 127902692    $1,116.00   Daily Medical Equipment Distribution Center Inc   9/17/2013             Allstate Insurance Co.
241860989 D.M. 671004335     $844.13    Daily Medical Equipment Distribution Center Inc   8/28/2012   Allstate N.J. Property & Casualty Ins. Co.
241860989 D.P. 670958199     $502.63    Daily Medical Equipment Distribution Center Inc   6/18/2012   Allstate N.J. Property & Casualty Ins. Co.
241860989 D.P. 671004918     $844.13    Daily Medical Equipment Distribution Center Inc   8/29/2012   Allstate N.J. Property & Casualty Ins. Co.
241860989 E.S. 671004917     $844.13    Daily Medical Equipment Distribution Center Inc   8/29/2012   Allstate N.J. Property & Casualty Ins. Co.
241885425 P.H. 158552933     $40.35     Daily Medical Equipment Distribution Center Inc   8/29/2016    Allstate Property and Casualty Ins. Co.
242188001 S.C. 612789977     $271.25    Daily Medical Equipment Distribution Center Inc   7/2/2012              Allstate Insurance Co.
242188001 S.C. 612789978     $422.00    Daily Medical Equipment Distribution Center Inc   7/2/2012              Allstate Insurance Co.
242188001 S.C. 612789980     $811.72    Daily Medical Equipment Distribution Center Inc   7/2/2012              Allstate Insurance Co.
243212461 S.R. 612817025     $379.95    Daily Medical Equipment Distribution Center Inc   7/24/2012             Allstate Insurance Co.
243483666 D.K. 612827209     $285.50    Daily Medical Equipment Distribution Center Inc   8/1/2012     Allstate Property and Casualty Ins. Co.
243483666 D.K. 612881902     $549.18    Daily Medical Equipment Distribution Center Inc   9/18/2012    Allstate Property and Casualty Ins. Co.
243483666 D.K. 121210566    $1,593.83   Daily Medical Equipment Distribution Center Inc   10/1/2015    Allstate Property and Casualty Ins. Co.
243857679 L.C. 612825814     $272.00    Daily Medical Equipment Distribution Center Inc   8/1/2012              Allstate Insurance Co.

                                                               9 of 35                                                                Exhibit 22
                       Case 1:17-cv-04275-RPK-RML Document 274-25 Filed 07/01/20 Page 10 of 35 PageID #:
                                                           7997
                                                       Allstate Ins. Co., et al. v. Avetisyan, et al.
                                   Exhibit 22 - Payments Made to Daily Medical Equipment Distribution Center Inc.

  Claim     Patient      Check
                                     Amount                         Payee                         Post Date                   Plaintiff
 Number     Initials    Number
243857679    L.C.      118330168    $1,976.90   Daily Medical Equipment Distribution Center Inc    8/17/2016            Allstate Insurance Co.
244045076    L.A.      682203728     $272.00    Daily Medical Equipment Distribution Center Inc    9/10/2012   Allstate Property and Casualty Ins. Co.
244045076    L.A.      682203729     $422.00    Daily Medical Equipment Distribution Center Inc    9/10/2012   Allstate Property and Casualty Ins. Co.
244045076    L.A.      682203730     $603.72    Daily Medical Equipment Distribution Center Inc    9/10/2012   Allstate Property and Casualty Ins. Co.
244193215    D.D.      612831941     $735.76    Daily Medical Equipment Distribution Center Inc    8/6/2012             Allstate Insurance Co.
244193215    D.D.      612831947     $422.00    Daily Medical Equipment Distribution Center Inc    8/6/2012             Allstate Insurance Co.
244193215    D.D.      612831948     $271.25    Daily Medical Equipment Distribution Center Inc    8/6/2012             Allstate Insurance Co.
245006481    J.M.      127955004    $1,239.96   Daily Medical Equipment Distribution Center Inc    2/18/2014            Allstate Insurance Co.
245006481    J.M.      168389824    $2,171.22   Daily Medical Equipment Distribution Center Inc    6/15/2015            Allstate Insurance Co.
245006481    M.S.      175327390    $1,620.38   Daily Medical Equipment Distribution Center Inc    8/10/2015            Allstate Insurance Co.
245022926    F.M.      612925826     $272.00    Daily Medical Equipment Distribution Center Inc   10/23/2012            Allstate Insurance Co.
245293824    L.O.      612882764     $502.63    Daily Medical Equipment Distribution Center Inc    9/18/2012   Allstate Property and Casualty Ins. Co.
245902473    J.M.      641121117     $502.63    Daily Medical Equipment Distribution Center Inc    10/9/2012     Allstate Fire and Casualty Ins. Co.
245902473    J.M.      641121118     $97.18     Daily Medical Equipment Distribution Center Inc    10/9/2012     Allstate Fire and Casualty Ins. Co.
246972426    B.H.      612967091     $272.00    Daily Medical Equipment Distribution Center Inc   11/30/2012            Allstate Insurance Co.
246972426    B.H.      612967092     $625.85    Daily Medical Equipment Distribution Center Inc   11/30/2012            Allstate Insurance Co.
246972426    B.H.      612978948     $422.00    Daily Medical Equipment Distribution Center Inc   12/12/2012            Allstate Insurance Co.
246972426    B.H.      155076000     $82.51     Daily Medical Equipment Distribution Center Inc    5/21/2013            Allstate Insurance Co.
247366354     L.F.     612882115     $272.00    Daily Medical Equipment Distribution Center Inc    9/18/2012            Allstate Insurance Co.
247366354    R.G.      612891520     $272.00    Daily Medical Equipment Distribution Center Inc    9/26/2012            Allstate Insurance Co.
247376205    A.P.      612818571     $329.00    Daily Medical Equipment Distribution Center Inc    7/25/2012   Allstate Property and Casualty Ins. Co.
247376205     J.T.     612818579     $329.00    Daily Medical Equipment Distribution Center Inc    7/25/2012   Allstate Property and Casualty Ins. Co.
247699746     J.S.     641093728     $12.00     Daily Medical Equipment Distribution Center Inc    8/23/2012     Allstate Fire and Casualty Ins. Co.
247699746     J.S.     131235972    $1,176.66   Daily Medical Equipment Distribution Center Inc   10/12/2015     Allstate Fire and Casualty Ins. Co.
248214025    M.W.      612928175     $272.00    Daily Medical Equipment Distribution Center Inc   10/25/2012            Allstate Insurance Co.
248214025    M.W.      198421898    $1,343.69   Daily Medical Equipment Distribution Center Inc   11/13/2015            Allstate Insurance Co.
248569212    A.B.      612884390     $20.93     Daily Medical Equipment Distribution Center Inc    9/19/2012            Allstate Insurance Co.
248677437     J.C.     612849004     $272.00    Daily Medical Equipment Distribution Center Inc    8/21/2012   Allstate Property and Casualty Ins. Co.
249109711    K.H.      612821135     $502.63    Daily Medical Equipment Distribution Center Inc    7/27/2012            Allstate Insurance Co.
249109711    K.H.      612821136     $337.25    Daily Medical Equipment Distribution Center Inc    7/27/2012            Allstate Insurance Co.
249109711    K.H.      612822402     $527.94    Daily Medical Equipment Distribution Center Inc    7/30/2012            Allstate Insurance Co.

                                                                      10 of 35                                                               Exhibit 22
                Case 1:17-cv-04275-RPK-RML Document 274-25 Filed 07/01/20 Page 11 of 35 PageID #:
                                                    7998
                                                 Allstate Ins. Co., et al. v. Avetisyan, et al.
                             Exhibit 22 - Payments Made to Daily Medical Equipment Distribution Center Inc.

  Claim   Patient Check
                               Amount                         Payee                         Post Date                   Plaintiff
 Number Initials Number
249109711 K.H. 188373577      $1,245.94   Daily Medical Equipment Distribution Center Inc    3/12/2015            Allstate Insurance Co.
249550673 N.B. 148365870      $2,377.09   Daily Medical Equipment Distribution Center Inc     5/1/2015   Allstate Property and Casualty Ins. Co.
249722223 S.P. 612848971       $449.72    Daily Medical Equipment Distribution Center Inc    8/21/2012   Allstate Property and Casualty Ins. Co.
249722223 S.P. 612902049       $844.13    Daily Medical Equipment Distribution Center Inc    10/4/2012   Allstate Property and Casualty Ins. Co.
249722223 S.P. 613299950       $449.72    Daily Medical Equipment Distribution Center Inc   10/14/2013   Allstate Property and Casualty Ins. Co.
250369402 M.A.G 612946630      $320.00    Daily Medical Equipment Distribution Center Inc    11/9/2012            Allstate Insurance Co.
250512472        111225632     $814.28    Daily Medical Equipment Distribution Center Inc    6/5/2015             Allstate Insurance Co.
250940079 A.B. 612906568       $844.13    Daily Medical Equipment Distribution Center Inc    10/9/2012            Allstate Insurance Co.
250940079 A.B. 612906569       $502.63    Daily Medical Equipment Distribution Center Inc    10/9/2012            Allstate Insurance Co.
251143574 L.U. 168458159      $1,624.09   Daily Medical Equipment Distribution Center Inc     1/6/2016            Allstate Insurance Co.
251143574 V.U. 613094410       $773.87    Daily Medical Equipment Distribution Center Inc    3/26/2013            Allstate Insurance Co.
251143574 V.U. 613094411       $305.18    Daily Medical Equipment Distribution Center Inc    3/26/2013            Allstate Insurance Co.
251143574 V.U. 613094412       $473.48    Daily Medical Equipment Distribution Center Inc    3/26/2013            Allstate Insurance Co.
251344651 F.S. 185519573       $272.00    Daily Medical Equipment Distribution Center Inc    8/25/2016     Allstate Fire and Casualty Ins. Co.
251784658 D.W. 612919928       $272.00    Daily Medical Equipment Distribution Center Inc   10/19/2012     Allstate Fire and Casualty Ins. Co.
251784658 D.W. 155218018       $886.82    Daily Medical Equipment Distribution Center Inc    7/8/2014      Allstate Fire and Casualty Ins. Co.
252140744 G.T. 612891980       $318.27    Daily Medical Equipment Distribution Center Inc    9/26/2012   Allstate Property and Casualty Ins. Co.
252140744 G.T. 612896082       $379.95    Daily Medical Equipment Distribution Center Inc    10/1/2012   Allstate Property and Casualty Ins. Co.
252140744 G.T. 612967582       $337.72    Daily Medical Equipment Distribution Center Inc   11/30/2012   Allstate Property and Casualty Ins. Co.
252140744 L.A. 612906593       $329.00    Daily Medical Equipment Distribution Center Inc    10/9/2012   Allstate Property and Casualty Ins. Co.
252790563 Y.B. 105114734      $1,245.94   Daily Medical Equipment Distribution Center Inc    3/11/2015   Allstate Property and Casualty Ins. Co.
252791982 J.R. 612988593       $844.13    Daily Medical Equipment Distribution Center Inc   12/21/2012            Allstate Insurance Co.
252791982 K.C. 101160464       $916.48    Daily Medical Equipment Distribution Center Inc    2/23/2015            Allstate Insurance Co.
252966064 M.L. 671125387       $844.13    Daily Medical Equipment Distribution Center Inc    4/25/2013     Allstate New Jersey Insurance Co.
253014302 J.R. 145293474      $2,584.25   Daily Medical Equipment Distribution Center Inc    4/13/2015            Allstate Insurance Co.
253194138 D.M. 612884452       $294.04    Daily Medical Equipment Distribution Center Inc    9/19/2012   Allstate Property and Casualty Ins. Co.
253203350 A.A. 612954480       $844.13    Daily Medical Equipment Distribution Center Inc   11/19/2012            Allstate Insurance Co.
253203350 A.A. 117953407       $562.50    Daily Medical Equipment Distribution Center Inc   11/12/2013            Allstate Insurance Co.
253427405 D.C. 612956016       $605.77    Daily Medical Equipment Distribution Center Inc   11/20/2012            Allstate Insurance Co.
253427405 D.C. 612965019       $502.63    Daily Medical Equipment Distribution Center Inc   11/29/2012            Allstate Insurance Co.
253427405 D.C. 612965020       $844.13    Daily Medical Equipment Distribution Center Inc   11/29/2012            Allstate Insurance Co.

                                                                11 of 35                                                               Exhibit 22
                Case 1:17-cv-04275-RPK-RML Document 274-25 Filed 07/01/20 Page 12 of 35 PageID #:
                                                    7999
                                                 Allstate Ins. Co., et al. v. Avetisyan, et al.
                             Exhibit 22 - Payments Made to Daily Medical Equipment Distribution Center Inc.

  Claim   Patient Check
                               Amount                         Payee                         Post Date                   Plaintiff
 Number Initials Number
253427405 D.C. 612965021       $272.00    Daily Medical Equipment Distribution Center Inc   11/29/2012            Allstate Insurance Co.
253427405 D.K. 612955673       $605.77    Daily Medical Equipment Distribution Center Inc   11/19/2012            Allstate Insurance Co.
253427405 D.K. 612955677       $222.00    Daily Medical Equipment Distribution Center Inc   11/19/2012            Allstate Insurance Co.
253427405 D.K. 613008222       $844.13    Daily Medical Equipment Distribution Center Inc    1/10/2013            Allstate Insurance Co.
253427405 D.K. 613008223       $320.00    Daily Medical Equipment Distribution Center Inc    1/10/2013            Allstate Insurance Co.
253427405 D.K. 613008224       $502.63    Daily Medical Equipment Distribution Center Inc    1/10/2013            Allstate Insurance Co.
253427405 D.K. 613008225       $247.50    Daily Medical Equipment Distribution Center Inc    1/10/2013            Allstate Insurance Co.
253427405 J.C. 612955674       $272.00    Daily Medical Equipment Distribution Center Inc   11/19/2012            Allstate Insurance Co.
253427405 J.C. 612955676       $495.77    Daily Medical Equipment Distribution Center Inc   11/19/2012            Allstate Insurance Co.
253427405 J.C. 151323025      $1,388.54   Daily Medical Equipment Distribution Center Inc    6/26/2014            Allstate Insurance Co.
253427405 R.C. 612956013       $272.00    Daily Medical Equipment Distribution Center Inc   11/20/2012            Allstate Insurance Co.
253427405 R.C. 612956014       $272.00    Daily Medical Equipment Distribution Center Inc   11/20/2012            Allstate Insurance Co.
253427405 R.C. 612957072       $422.00    Daily Medical Equipment Distribution Center Inc   11/20/2012            Allstate Insurance Co.
253427405 R.C. 612957073       $606.84    Daily Medical Equipment Distribution Center Inc   11/20/2012            Allstate Insurance Co.
253427405 R.C. 612975830       $247.50    Daily Medical Equipment Distribution Center Inc   12/10/2012            Allstate Insurance Co.
253427405 R.C. 612975831       $502.63    Daily Medical Equipment Distribution Center Inc   12/10/2012            Allstate Insurance Co.
253427405 R.C. 612978142       $844.13    Daily Medical Equipment Distribution Center Inc   12/12/2012            Allstate Insurance Co.
253427405 R.C. 158217480       $816.00    Daily Medical Equipment Distribution Center Inc    4/29/2014            Allstate Insurance Co.
253427405        127915628     $100.00    Daily Medical Equipment Distribution Center Inc   10/31/2013            Allstate Insurance Co.
253505465 J.F. 612935908        $5.40     Daily Medical Equipment Distribution Center Inc    11/1/2012   Allstate Property and Casualty Ins. Co.
253505465 J.F. 612996835       $320.00    Daily Medical Equipment Distribution Center Inc   12/31/2012   Allstate Property and Casualty Ins. Co.
253515324        181467305     $116.00    Daily Medical Equipment Distribution Center Inc    2/11/2015            Allstate Insurance Co.
253703771 B.B. 175114458      $1,672.18   Daily Medical Equipment Distribution Center Inc   12/19/2013     Allstate Fire and Casualty Ins. Co.
253703771 D.J. 641169922       $422.00    Daily Medical Equipment Distribution Center Inc    1/2/2013      Allstate Fire and Casualty Ins. Co.
253703771 D.J. 641169935       $549.18    Daily Medical Equipment Distribution Center Inc    1/2/2013      Allstate Fire and Casualty Ins. Co.
253703771 D.J. 641169936       $272.00    Daily Medical Equipment Distribution Center Inc    1/2/2013      Allstate Fire and Casualty Ins. Co.
253703771 D.J. 641169938       $329.00    Daily Medical Equipment Distribution Center Inc    1/2/2013      Allstate Fire and Casualty Ins. Co.
253703771 L.B. 641169921       $495.77    Daily Medical Equipment Distribution Center Inc    1/2/2013      Allstate Fire and Casualty Ins. Co.
253703771 L.B. 641169924       $272.00    Daily Medical Equipment Distribution Center Inc    1/2/2013      Allstate Fire and Casualty Ins. Co.
253703771 L.B. 641169925       $422.00    Daily Medical Equipment Distribution Center Inc    1/2/2013      Allstate Fire and Casualty Ins. Co.
253703771 L.B. 195006748       $22.48     Daily Medical Equipment Distribution Center Inc    4/23/2013     Allstate Fire and Casualty Ins. Co.

                                                                12 of 35                                                               Exhibit 22
                Case 1:17-cv-04275-RPK-RML Document 274-25 Filed 07/01/20 Page 13 of 35 PageID #:
                                                    8000
                                                 Allstate Ins. Co., et al. v. Avetisyan, et al.
                             Exhibit 22 - Payments Made to Daily Medical Equipment Distribution Center Inc.

  Claim   Patient Check
                               Amount                         Payee                         Post Date                   Plaintiff
 Number Initials Number
253782998 C.A. 135188591      $1,813.84   Daily Medical Equipment Distribution Center Inc    1/13/2016            Allstate Insurance Co.
253782998 M.G. 175322069      $2,033.16   Daily Medical Equipment Distribution Center Inc    7/28/2015            Allstate Insurance Co.
253790752 M.B. 612939359       $422.00    Daily Medical Equipment Distribution Center Inc    11/5/2012   Allstate Property and Casualty Ins. Co.
253790752 M.B. 612939360       $272.00    Daily Medical Equipment Distribution Center Inc    11/5/2012   Allstate Property and Casualty Ins. Co.
253790752 M.B. 612939361       $655.85    Daily Medical Equipment Distribution Center Inc    11/5/2012   Allstate Property and Casualty Ins. Co.
253790752 M.B. 612958958       $422.00    Daily Medical Equipment Distribution Center Inc   11/21/2012   Allstate Property and Casualty Ins. Co.
253790752 M.B. 612958959       $327.04    Daily Medical Equipment Distribution Center Inc   11/21/2012   Allstate Property and Casualty Ins. Co.
253790752 M.B. 612958960       $272.00    Daily Medical Equipment Distribution Center Inc   11/21/2012   Allstate Property and Casualty Ins. Co.
253790752 M.B. 115148556      $1,764.90   Daily Medical Equipment Distribution Center Inc    9/28/2015   Allstate Property and Casualty Ins. Co.
253790752        111241617    $1,994.16   Daily Medical Equipment Distribution Center Inc    7/30/2015            Allstate Insurance Co.
253790752        175367194    $4,117.03   Daily Medical Equipment Distribution Center Inc    11/9/2015            Allstate Insurance Co.
254239619 P.R. 108081040       $640.53    Daily Medical Equipment Distribution Center Inc   12/18/2014   Allstate Property and Casualty Ins. Co.
254756596 L.P. 613090098       $670.93    Daily Medical Equipment Distribution Center Inc    3/22/2013     Allstate Fire and Casualty Ins. Co.
254756596 L.P. 613090099       $302.28    Daily Medical Equipment Distribution Center Inc    3/22/2013     Allstate Fire and Casualty Ins. Co.
254756596 L.P. 613090100       $468.98    Daily Medical Equipment Distribution Center Inc    3/22/2013     Allstate Fire and Casualty Ins. Co.
254847312 A.Q. 168495979       $474.74    Daily Medical Equipment Distribution Center Inc    4/13/2016            Allstate Insurance Co.
254847312 M.O. 171765435       $339.00    Daily Medical Equipment Distribution Center Inc    3/27/2017            Allstate Insurance Co.
254847312 V.M. 613010517       $440.07    Daily Medical Equipment Distribution Center Inc    1/11/2013            Allstate Insurance Co.
254847312 V.M. 613010522       $379.95    Daily Medical Equipment Distribution Center Inc    1/11/2013            Allstate Insurance Co.
255000051 C.M. 612943856       $664.95    Daily Medical Equipment Distribution Center Inc    11/7/2012            Allstate Insurance Co.
255000051 C.M. 612943864       $422.00    Daily Medical Equipment Distribution Center Inc    11/7/2012            Allstate Insurance Co.
255404311 J.A. 101333218       $859.25    Daily Medical Equipment Distribution Center Inc    6/6/2016             Allstate Insurance Co.
255404311        161267489    $1,194.67   Daily Medical Equipment Distribution Center Inc     2/5/2014            Allstate Insurance Co.
255795808 B.S. 612926378       $12.00     Daily Medical Equipment Distribution Center Inc   10/24/2012   Allstate Property and Casualty Ins. Co.
256306713 J.G. 613027568       $502.63    Daily Medical Equipment Distribution Center Inc    1/28/2013            Allstate Insurance Co.
256306713 J.G. 613027569       $247.50    Daily Medical Equipment Distribution Center Inc    1/28/2013            Allstate Insurance Co.
256306713 J.G. 101134456       $430.29    Daily Medical Equipment Distribution Center Inc    12/4/2014            Allstate Insurance Co.
256521592 J.K. 612912063       $343.52    Daily Medical Equipment Distribution Center Inc   10/12/2012            Allstate Insurance Co.
256521592 J.K. 612952052       $103.08    Daily Medical Equipment Distribution Center Inc   11/15/2012            Allstate Insurance Co.
256521592 J.K. 131053121       $255.00    Daily Medical Equipment Distribution Center Inc    3/24/2014            Allstate Insurance Co.
256593435 L.R.J 612939931     $1,025.72   Daily Medical Equipment Distribution Center Inc    11/5/2012            Allstate Insurance Co.

                                                                13 of 35                                                               Exhibit 22
                Case 1:17-cv-04275-RPK-RML Document 274-25 Filed 07/01/20 Page 14 of 35 PageID #:
                                                    8001
                                                 Allstate Ins. Co., et al. v. Avetisyan, et al.
                             Exhibit 22 - Payments Made to Daily Medical Equipment Distribution Center Inc.

  Claim   Patient Check
                               Amount                         Payee                         Post Date                   Plaintiff
 Number Initials Number
256593435 L.R.J 612981164      $272.00    Daily Medical Equipment Distribution Center Inc   12/14/2012            Allstate Insurance Co.
256593435 L.R.J 613091383      $272.00    Daily Medical Equipment Distribution Center Inc    3/25/2013            Allstate Insurance Co.
256650986 J.D. 161302508       $482.98    Daily Medical Equipment Distribution Center Inc    5/15/2014            Allstate Insurance Co.
256650986 K.K. 131011891      $3,491.77   Daily Medical Equipment Distribution Center Inc   11/18/2013            Allstate Insurance Co.
256650986 K.K. 158223635       $482.98    Daily Medical Equipment Distribution Center Inc    5/14/2014            Allstate Insurance Co.
256850801 I.Z. 612945827       $222.00    Daily Medical Equipment Distribution Center Inc    11/9/2012            Allstate Insurance Co.
256850801 I.Z. 612945828       $704.72    Daily Medical Equipment Distribution Center Inc    11/9/2012            Allstate Insurance Co.
256850801 I.Z. 612951695       $304.00    Daily Medical Equipment Distribution Center Inc   11/15/2012            Allstate Insurance Co.
256850801 I.Z. 138268305       $731.34    Daily Medical Equipment Distribution Center Inc    6/9/2016             Allstate Insurance Co.
257398726 F.G. 612969812       $272.00    Daily Medical Equipment Distribution Center Inc    12/3/2012            Allstate Insurance Co.
257408674 R.B. 641133567       $422.00    Daily Medical Equipment Distribution Center Inc   10/26/2012   Allstate Property and Casualty Ins. Co.
257408674 R.B. 641133568       $616.65    Daily Medical Equipment Distribution Center Inc   10/26/2012   Allstate Property and Casualty Ins. Co.
257408674 R.B. 185160732       $934.20    Daily Medical Equipment Distribution Center Inc    2/25/2014   Allstate Property and Casualty Ins. Co.
257678045 D.T. 115186349       $573.92    Daily Medical Equipment Distribution Center Inc    1/12/2016            Allstate Insurance Co.
257791517 I.C. 165307265      $1,842.37   Daily Medical Equipment Distribution Center Inc   12/30/2014   Allstate Property and Casualty Ins. Co.
257799311 C.T. 168493728      $2,271.27   Daily Medical Equipment Distribution Center Inc     4/7/2016   Allstate Property and Casualty Ins. Co.
257799311 C.T. 118329987      $2,271.27   Daily Medical Equipment Distribution Center Inc    8/16/2016   Allstate Property and Casualty Ins. Co.
258056837 J.D. 138151272      $2,013.48   Daily Medical Equipment Distribution Center Inc    7/22/2015         Northbrook Indemnity Co.
259054294 H.G. 612993533       $76.25     Daily Medical Equipment Distribution Center Inc   12/27/2012            Allstate Insurance Co.
259054294 H.G. 100943922       $170.63    Daily Medical Equipment Distribution Center Inc    6/19/2013            Allstate Insurance Co.
259139392 C.C. 108149577      $2,825.79   Daily Medical Equipment Distribution Center Inc    7/22/2015   Allstate Property and Casualty Ins. Co.
259139392 C.C. 161514318      $4,143.17   Daily Medical Equipment Distribution Center Inc   11/16/2015   Allstate Property and Casualty Ins. Co.
259604311 F.H. 178422961      $1,568.01   Daily Medical Equipment Distribution Center Inc    9/24/2015            Allstate Insurance Co.
259658291 S.C. 612955227       $327.04    Daily Medical Equipment Distribution Center Inc   11/19/2012            Allstate Insurance Co.
259658291        127929422     $370.43    Daily Medical Equipment Distribution Center Inc   12/10/2013            Allstate Insurance Co.
259798970 S.P. 612953264       $266.10    Daily Medical Equipment Distribution Center Inc   11/16/2012   Allstate Property and Casualty Ins. Co.
260144555 S.M. 641204505       $247.50    Daily Medical Equipment Distribution Center Inc    2/27/2013     Allstate Fire and Casualty Ins. Co.
260144555 S.M. 191423983      $3,837.12   Daily Medical Equipment Distribution Center Inc     2/4/2015     Allstate Fire and Casualty Ins. Co.
260300728 R.M. 612953566       $449.72    Daily Medical Equipment Distribution Center Inc   11/16/2012   Allstate Property and Casualty Ins. Co.
260300728 R.M. 168445524      $1,121.36   Daily Medical Equipment Distribution Center Inc    12/1/2015   Allstate Property and Casualty Ins. Co.
260859053 E.R. 630292315       $320.00    Daily Medical Equipment Distribution Center Inc    1/31/2013     Allstate Fire and Casualty Ins. Co.

                                                                14 of 35                                                               Exhibit 22
                Case 1:17-cv-04275-RPK-RML Document 274-25 Filed 07/01/20 Page 15 of 35 PageID #:
                                                    8002
                                                 Allstate Ins. Co., et al. v. Avetisyan, et al.
                             Exhibit 22 - Payments Made to Daily Medical Equipment Distribution Center Inc.

  Claim   Patient Check
                               Amount                         Payee                         Post Date                   Plaintiff
 Number Initials Number
260859053 E.R. 101134457      $1,673.88   Daily Medical Equipment Distribution Center Inc    12/4/2014     Allstate Fire and Casualty Ins. Co.
261137632 M.M.M 131133415     $1,825.33   Daily Medical Equipment Distribution Center Inc    12/2/2014   Allstate Property and Casualty Ins. Co.
262455306 R.N. 145365176      $2,192.12   Daily Medical Equipment Distribution Center Inc    11/4/2015     Allstate Fire and Casualty Ins. Co.
262761315 E.D. 612999014       $344.76    Daily Medical Equipment Distribution Center Inc    1/2/2013    Allstate Property and Casualty Ins. Co.
263059800 C.R. 613038814       $601.76    Daily Medical Equipment Distribution Center Inc    2/6/2013    Allstate Property and Casualty Ins. Co.
263059800 C.R. 613038815       $320.00    Daily Medical Equipment Distribution Center Inc    2/6/2013    Allstate Property and Casualty Ins. Co.
263059800 C.R. 148271270      $3,467.18   Daily Medical Equipment Distribution Center Inc    8/14/2014   Allstate Property and Casualty Ins. Co.
263199258 K.V. 613020271       $320.00    Daily Medical Equipment Distribution Center Inc    1/21/2013            Allstate Insurance Co.
263199258 K.V. 613061237       $247.50    Daily Medical Equipment Distribution Center Inc    2/26/2013            Allstate Insurance Co.
264279159 C.M. 131133417      $1,810.94   Daily Medical Equipment Distribution Center Inc    12/2/2014            Allstate Insurance Co.
265484196 J.S. 131133414      $1,525.97   Daily Medical Equipment Distribution Center Inc    12/2/2014   Allstate Property and Casualty Ins. Co.
265574285 J.C. 107906447      $1,713.89   Daily Medical Equipment Distribution Center Inc     9/3/2013            Allstate Insurance Co.
265868257 T.P. 613010500       $120.00    Daily Medical Equipment Distribution Center Inc    1/11/2013            Allstate Insurance Co.
266598795 D.M. 131133416      $1,524.53   Daily Medical Equipment Distribution Center Inc    12/2/2014     Allstate Fire and Casualty Ins. Co.
266926260        121224515    $5,183.85   Daily Medical Equipment Distribution Center Inc    11/6/2015            Allstate Insurance Co.
267383198 E.A. 613145873       $502.63    Daily Medical Equipment Distribution Center Inc    5/14/2013   Allstate Property and Casualty Ins. Co.
267383198 E.A. 613145875       $549.18    Daily Medical Equipment Distribution Center Inc    5/14/2013   Allstate Property and Casualty Ins. Co.
267385978 D.D. 613020026       $327.04    Daily Medical Equipment Distribution Center Inc    1/21/2013            Allstate Insurance Co.
267426575 S.A. 613073170       $272.00    Daily Medical Equipment Distribution Center Inc    3/8/2013             Allstate Insurance Co.
267516003 J.P. 612966477       $72.00     Daily Medical Equipment Distribution Center Inc   11/30/2012   Allstate Property and Casualty Ins. Co.
267516003 J.P. 612966478       $502.63    Daily Medical Equipment Distribution Center Inc   11/30/2012   Allstate Property and Casualty Ins. Co.
267516003 J.P. 612966479       $844.13    Daily Medical Equipment Distribution Center Inc   11/30/2012   Allstate Property and Casualty Ins. Co.
267516003 J.P. 613017569       $247.50    Daily Medical Equipment Distribution Center Inc    1/18/2013   Allstate Property and Casualty Ins. Co.
267807915 I.H. 131133412       $675.87    Daily Medical Equipment Distribution Center Inc    12/2/2014   Allstate Property and Casualty Ins. Co.
268140431 J.D. 178232951      $2,850.96   Daily Medical Equipment Distribution Center Inc    4/16/2014            Allstate Insurance Co.
268316775 T.M. 613029089      $1,023.76   Daily Medical Equipment Distribution Center Inc    1/29/2013   Allstate Property and Casualty Ins. Co.
268711389 J.F. 613100836       $502.63    Daily Medical Equipment Distribution Center Inc    4/1/2013    Allstate Property and Casualty Ins. Co.
268711389 J.F. 613100837       $844.13    Daily Medical Equipment Distribution Center Inc    4/1/2013    Allstate Property and Casualty Ins. Co.
268711389 J.F. 178328423      $1,806.91   Daily Medical Equipment Distribution Center Inc     1/7/2015   Allstate Property and Casualty Ins. Co.
269091005 O.K. 613066186       $320.00    Daily Medical Equipment Distribution Center Inc    3/1/2013    Allstate Property and Casualty Ins. Co.
269344719 L.W. 613044639       $422.00    Daily Medical Equipment Distribution Center Inc    2/12/2013   Allstate Property and Casualty Ins. Co.

                                                                15 of 35                                                               Exhibit 22
               Case 1:17-cv-04275-RPK-RML Document 274-25 Filed 07/01/20 Page 16 of 35 PageID #:
                                                   8003
                                               Allstate Ins. Co., et al. v. Avetisyan, et al.
                           Exhibit 22 - Payments Made to Daily Medical Equipment Distribution Center Inc.

  Claim   Patient Check
                             Amount                         Payee                         Post Date                  Plaintiff
 Number Initials Number
269344719 L.W. 191448355    $1,506.17   Daily Medical Equipment Distribution Center Inc   4/13/2015   Allstate Property and Casualty Ins. Co.
269396437 G.B. 613034214     $272.00    Daily Medical Equipment Distribution Center Inc   2/1/2013      Allstate Fire and Casualty Ins. Co.
269396437 G.B. 101134459     $64.54     Daily Medical Equipment Distribution Center Inc   12/4/2014     Allstate Fire and Casualty Ins. Co.
269440665 A.H. 135193832    $2,150.91   Daily Medical Equipment Distribution Center Inc   1/25/2016     Allstate Fire and Casualty Ins. Co.
270210313 M.A. 101149607    $1,401.21   Daily Medical Equipment Distribution Center Inc   1/26/2015            Allstate Insurance Co.
270996548 A.R. 613121579     $422.00    Daily Medical Equipment Distribution Center Inc   4/19/2013   Allstate Property and Casualty Ins. Co.
270996548 A.R. 613121583     $272.00    Daily Medical Equipment Distribution Center Inc   4/19/2013   Allstate Property and Casualty Ins. Co.
270996548 A.R. 613121585     $471.76    Daily Medical Equipment Distribution Center Inc   4/19/2013   Allstate Property and Casualty Ins. Co.
270996548 A.R. 613124736     $502.63    Daily Medical Equipment Distribution Center Inc   4/23/2013   Allstate Property and Casualty Ins. Co.
270996548 A.S. 613121865     $272.00    Daily Medical Equipment Distribution Center Inc   4/19/2013   Allstate Property and Casualty Ins. Co.
270996548 A.S. 613122345     $502.63    Daily Medical Equipment Distribution Center Inc   4/22/2013   Allstate Property and Casualty Ins. Co.
270996548 A.S. 613123716     $296.76    Daily Medical Equipment Distribution Center Inc   4/22/2013   Allstate Property and Casualty Ins. Co.
270996548 A.S. 118173324     $636.01    Daily Medical Equipment Distribution Center Inc   8/3/2015    Allstate Property and Casualty Ins. Co.
270996548 K.B. 613123714     $406.76    Daily Medical Equipment Distribution Center Inc   4/22/2013   Allstate Property and Casualty Ins. Co.
270996548 K.B. 613123720     $272.00    Daily Medical Equipment Distribution Center Inc   4/22/2013   Allstate Property and Casualty Ins. Co.
270996548 K.B. 613123969     $502.63    Daily Medical Equipment Distribution Center Inc   4/23/2013   Allstate Property and Casualty Ins. Co.
270996548 K.B. 195438792    $1,614.79   Daily Medical Equipment Distribution Center Inc   7/20/2016   Allstate Property and Casualty Ins. Co.
271851826 S.L. 101134458    $1,632.10   Daily Medical Equipment Distribution Center Inc   12/4/2014            Allstate Insurance Co.
271892416 I.S. 613112730     $422.00    Daily Medical Equipment Distribution Center Inc   4/10/2013            Allstate Insurance Co.
271892416 I.S. 613112732     $739.72    Daily Medical Equipment Distribution Center Inc   4/10/2013            Allstate Insurance Co.
271892416 I.S. 613112735     $844.13    Daily Medical Equipment Distribution Center Inc   4/10/2013            Allstate Insurance Co.
273214486 J.T. 682837148     $110.00    Daily Medical Equipment Distribution Center Inc   9/26/2014     Allstate Fire and Casualty Ins. Co.
273214486 J.T. 171764213    $1,594.46   Daily Medical Equipment Distribution Center Inc   3/23/2017     Allstate Fire and Casualty Ins. Co.
273260975 F.R. 168158966    $1,969.10   Daily Medical Equipment Distribution Center Inc    8/6/2013            Allstate Insurance Co.
273260975 R.H. 613052422     $12.00     Daily Medical Equipment Distribution Center Inc   2/18/2013            Allstate Insurance Co.
273268938 S.T. 131133413    $2,131.91   Daily Medical Equipment Distribution Center Inc   12/2/2014            Allstate Insurance Co.
273642025 C.M. 613088236     $471.76    Daily Medical Equipment Distribution Center Inc   3/21/2013            Allstate Insurance Co.
273642025 C.M. 613088237     $320.00    Daily Medical Equipment Distribution Center Inc   3/21/2013            Allstate Insurance Co.
273642025 C.M. 613088240     $326.08    Daily Medical Equipment Distribution Center Inc   3/21/2013            Allstate Insurance Co.
273642025 C.M. 613122444     $502.63    Daily Medical Equipment Distribution Center Inc   4/22/2013            Allstate Insurance Co.
273642025 C.M. 613124057     $844.13    Daily Medical Equipment Distribution Center Inc   4/23/2013            Allstate Insurance Co.

                                                              16 of 35                                                              Exhibit 22
                Case 1:17-cv-04275-RPK-RML Document 274-25 Filed 07/01/20 Page 17 of 35 PageID #:
                                                    8004
                                                 Allstate Ins. Co., et al. v. Avetisyan, et al.
                             Exhibit 22 - Payments Made to Daily Medical Equipment Distribution Center Inc.

  Claim   Patient Check
                               Amount                         Payee                         Post Date                  Plaintiff
 Number Initials Number
273642025 E.M. 613091602       $601.76    Daily Medical Equipment Distribution Center Inc   3/25/2013            Allstate Insurance Co.
273642025 E.M. 613091603       $320.00    Daily Medical Equipment Distribution Center Inc   3/25/2013            Allstate Insurance Co.
273642025 E.M. 613122445       $844.13    Daily Medical Equipment Distribution Center Inc   4/22/2013            Allstate Insurance Co.
273642025 E.M. 613124772       $502.63    Daily Medical Equipment Distribution Center Inc   4/23/2013            Allstate Insurance Co.
273704759 A.J. 613102587       $844.13    Daily Medical Equipment Distribution Center Inc   4/2/2013             Allstate Insurance Co.
273704759 A.J. 613102588       $502.63    Daily Medical Equipment Distribution Center Inc   4/2/2013             Allstate Insurance Co.
273704759 A.J. 613102590       $914.69    Daily Medical Equipment Distribution Center Inc   4/2/2013             Allstate Insurance Co.
273704759 A.J. 613155246       $247.50    Daily Medical Equipment Distribution Center Inc   5/22/2013            Allstate Insurance Co.
273704759 A.J. 613155247       $124.25    Daily Medical Equipment Distribution Center Inc   5/22/2013            Allstate Insurance Co.
274059948 L.B. 613115260       $320.00    Daily Medical Equipment Distribution Center Inc   4/12/2013            Allstate Insurance Co.
274328400        145279514     $577.88    Daily Medical Equipment Distribution Center Inc   3/6/2015             Allstate Insurance Co.
274347897 C.L. 185527824      $1,736.30   Daily Medical Equipment Distribution Center Inc   9/15/2016            Allstate Insurance Co.
275480861 A.M. 613130446       $320.00    Daily Medical Equipment Distribution Center Inc   4/29/2013            Allstate Insurance Co.
275480861 A.M. 105307097      $1,736.30   Daily Medical Equipment Distribution Center Inc    9/2/2016            Allstate Insurance Co.
275480861 J.B. 108305276      $2,279.02   Daily Medical Equipment Distribution Center Inc   9/28/2016            Allstate Insurance Co.
275530285 S.F. 175336133       $643.98    Daily Medical Equipment Distribution Center Inc   9/3/2015    Allstate Property and Casualty Ins. Co.
275552313 K.W. 131209181       $679.86    Daily Medical Equipment Distribution Center Inc   8/7/2015             Allstate Insurance Co.
275552313 S.W. 613166814       $325.90    Daily Medical Equipment Distribution Center Inc   6/3/2013             Allstate Insurance Co.
275552313 S.W. 145274943      $1,401.19   Daily Medical Equipment Distribution Center Inc   2/24/2015            Allstate Insurance Co.
277062634 R.T. 111373416      $1,181.31   Daily Medical Equipment Distribution Center Inc   7/25/2016            Allstate Insurance Co.
277062634 W.C. 613137220       $601.76    Daily Medical Equipment Distribution Center Inc   5/6/2013             Allstate Insurance Co.
277062634 W.C. 613137221       $844.13    Daily Medical Equipment Distribution Center Inc   5/6/2013             Allstate Insurance Co.
277062634 W.C. 613137222       $320.00    Daily Medical Equipment Distribution Center Inc   5/6/2013             Allstate Insurance Co.
277166658 J.G. 613128309       $12.00     Daily Medical Equipment Distribution Center Inc   4/26/2013            Allstate Insurance Co.
277166658 R.R. 613667661       $844.13    Daily Medical Equipment Distribution Center Inc   10/8/2014            Allstate Insurance Co.
277495825 G.R. 613126056       $320.00    Daily Medical Equipment Distribution Center Inc   4/24/2013            Allstate Insurance Co.
277686341 C.P. 613118598       $422.00    Daily Medical Equipment Distribution Center Inc   4/17/2013     Allstate Fire and Casualty Ins. Co.
277686341 C.P. 613127494       $492.69    Daily Medical Equipment Distribution Center Inc   4/25/2013     Allstate Fire and Casualty Ins. Co.
277939203 E.M. 613158745       $320.00    Daily Medical Equipment Distribution Center Inc   5/24/2013            Allstate Insurance Co.
277939203 E.M. 613158752       $471.76    Daily Medical Equipment Distribution Center Inc   5/24/2013            Allstate Insurance Co.
278201918 J.T. 128231131       $269.73    Daily Medical Equipment Distribution Center Inc   3/9/2016             Allstate Insurance Co.

                                                                17 of 35                                                              Exhibit 22
                Case 1:17-cv-04275-RPK-RML Document 274-25 Filed 07/01/20 Page 18 of 35 PageID #:
                                                    8005
                                                 Allstate Ins. Co., et al. v. Avetisyan, et al.
                             Exhibit 22 - Payments Made to Daily Medical Equipment Distribution Center Inc.

  Claim   Patient Check
                               Amount                         Payee                         Post Date                   Plaintiff
 Number Initials Number
278216494 J.V. 155232732      $2,216.94   Daily Medical Equipment Distribution Center Inc    8/18/2014            Allstate Insurance Co.
278216494 J.V. 121845137      $3,710.86   Daily Medical Equipment Distribution Center Inc   11/26/2019            Allstate Insurance Co.
278354212        168335898     $475.92    Daily Medical Equipment Distribution Center Inc    1/19/2015            Allstate Insurance Co.
279091730 R.R. 641264974       $340.93    Daily Medical Equipment Distribution Center Inc    6/7/2013      Allstate Fire and Casualty Ins. Co.
279091730 R.R. 641264975       $427.63    Daily Medical Equipment Distribution Center Inc    6/7/2013      Allstate Fire and Casualty Ins. Co.
279091730 R.R. 641264976       $965.54    Daily Medical Equipment Distribution Center Inc    6/7/2013      Allstate Fire and Casualty Ins. Co.
279834807 D.C. 613159772       $422.00    Daily Medical Equipment Distribution Center Inc    5/28/2013            Allstate Insurance Co.
279834807 D.C. 188291547       $734.65    Daily Medical Equipment Distribution Center Inc    7/29/2014            Allstate Insurance Co.
279834807 D.C. 613653974       $325.90    Daily Medical Equipment Distribution Center Inc    9/24/2014            Allstate Insurance Co.
281305978        188291538    $2,676.43   Daily Medical Equipment Distribution Center Inc    7/29/2014            Allstate Insurance Co.
281331496 B.S. 613145286       $422.00    Daily Medical Equipment Distribution Center Inc    5/13/2013            Allstate Insurance Co.
281331736 M.H. 121061374      $1,562.24   Daily Medical Equipment Distribution Center Inc     8/8/2014   Allstate Property and Casualty Ins. Co.
281331736 M.H. 613656336       $502.63    Daily Medical Equipment Distribution Center Inc    9/26/2014   Allstate Property and Casualty Ins. Co.
281331736 M.H. 613656337       $844.13    Daily Medical Equipment Distribution Center Inc    9/26/2014   Allstate Property and Casualty Ins. Co.
281331736 M.H. 162216926      $4,610.06   Daily Medical Equipment Distribution Center Inc    1/20/2020   Allstate Property and Casualty Ins. Co.
281331736 M.H. 111980295       $300.00    Daily Medical Equipment Distribution Center Inc    3/17/2020   Allstate Property and Casualty Ins. Co.
281904607        188291545     $378.04    Daily Medical Equipment Distribution Center Inc    7/29/2014            Allstate Insurance Co.
282073997        158307939    $1,470.59   Daily Medical Equipment Distribution Center Inc    1/16/2015            Allstate Insurance Co.
282079573 T.H. 138064550      $2,084.05   Daily Medical Equipment Distribution Center Inc   11/18/2014            Allstate Insurance Co.
282171867 E.L. 101144904      $2,906.93   Daily Medical Equipment Distribution Center Inc    1/13/2015   Allstate Property and Casualty Ins. Co.
282171867 M.A. 188291540      $3,425.65   Daily Medical Equipment Distribution Center Inc    7/29/2014   Allstate Property and Casualty Ins. Co.
282171867 M.A. 613653975       $340.93    Daily Medical Equipment Distribution Center Inc    9/24/2014   Allstate Property and Casualty Ins. Co.
282171867 M.A. 613653976       $843.46    Daily Medical Equipment Distribution Center Inc    9/24/2014   Allstate Property and Casualty Ins. Co.
282171867 M.A. 613653977       $422.00    Daily Medical Equipment Distribution Center Inc    9/24/2014   Allstate Property and Casualty Ins. Co.
282171867 M.A. 613659180       $844.13    Daily Medical Equipment Distribution Center Inc    9/30/2014   Allstate Property and Casualty Ins. Co.
282171867 M.A. 613659181       $502.63    Daily Medical Equipment Distribution Center Inc    9/30/2014   Allstate Property and Casualty Ins. Co.
282638857 G.M. 613657609       $640.51    Daily Medical Equipment Distribution Center Inc    9/29/2014   Allstate Property and Casualty Ins. Co.
282638857 G.M. 613657610       $325.90    Daily Medical Equipment Distribution Center Inc    9/29/2014   Allstate Property and Casualty Ins. Co.
282638857 G.M. 175255628       $206.81    Daily Medical Equipment Distribution Center Inc    2/4/2015    Allstate Property and Casualty Ins. Co.
282698710 C.W. 613361232       $471.51    Daily Medical Equipment Distribution Center Inc   12/10/2013            Allstate Insurance Co.
282698710 C.W. 101144902       $769.96    Daily Medical Equipment Distribution Center Inc    1/13/2015            Allstate Insurance Co.

                                                                18 of 35                                                               Exhibit 22
                Case 1:17-cv-04275-RPK-RML Document 274-25 Filed 07/01/20 Page 19 of 35 PageID #:
                                                    8006
                                                 Allstate Ins. Co., et al. v. Avetisyan, et al.
                             Exhibit 22 - Payments Made to Daily Medical Equipment Distribution Center Inc.

  Claim   Patient Check
                               Amount                         Payee                         Post Date                   Plaintiff
 Number Initials Number
282987601 J.N. 101144901      $1,228.89   Daily Medical Equipment Distribution Center Inc    1/13/2015            Allstate Insurance Co.
282987601        168335902    $1,228.89   Daily Medical Equipment Distribution Center Inc    1/19/2015            Allstate Insurance Co.
282987601        168335901    $1,228.89   Daily Medical Equipment Distribution Center Inc    1/19/2015            Allstate Insurance Co.
283180552 C.P. 613653978       $325.90    Daily Medical Equipment Distribution Center Inc    9/24/2014            Allstate Insurance Co.
283180552 C.P. 613653979       $929.19    Daily Medical Equipment Distribution Center Inc    9/24/2014            Allstate Insurance Co.
283180552 C.P. 168335903      $1,041.72   Daily Medical Equipment Distribution Center Inc    1/19/2015            Allstate Insurance Co.
283219194 M.G. 188291544      $1,870.25   Daily Medical Equipment Distribution Center Inc    7/29/2014            Allstate Insurance Co.
283219194 O.M. 188291543      $2,046.66   Daily Medical Equipment Distribution Center Inc    7/29/2014            Allstate Insurance Co.
283557304 I.A. 613170431       $167.22    Daily Medical Equipment Distribution Center Inc    6/6/2013             Allstate Insurance Co.
283557304 Z.R. 613708068      $1,066.09   Daily Medical Equipment Distribution Center Inc   11/18/2014            Allstate Insurance Co.
283880235        168335897    $1,117.81   Daily Medical Equipment Distribution Center Inc    1/19/2015            Allstate Insurance Co.
284371606 L.S. 188291542      $1,299.91   Daily Medical Equipment Distribution Center Inc    7/29/2014            Allstate Insurance Co.
284371606 L.S. 613657611       $601.76    Daily Medical Equipment Distribution Center Inc    9/29/2014            Allstate Insurance Co.
284371606 L.S. 613657612       $519.50    Daily Medical Equipment Distribution Center Inc    9/29/2014            Allstate Insurance Co.
284812369 J.M. 613447187       $516.37    Daily Medical Equipment Distribution Center Inc    3/3/2014             Allstate Insurance Co.
284812369 J.M. 613447188       $618.21    Daily Medical Equipment Distribution Center Inc    3/3/2014             Allstate Insurance Co.
284812369 J.M. 613447189       $867.20    Daily Medical Equipment Distribution Center Inc    3/3/2014             Allstate Insurance Co.
284812369 J.M. 613447190       $334.81    Daily Medical Equipment Distribution Center Inc    3/3/2014             Allstate Insurance Co.
284812369 J.M. 613447191       $254.26    Daily Medical Equipment Distribution Center Inc    3/3/2014             Allstate Insurance Co.
284812369 J.M. 613447192       $433.53    Daily Medical Equipment Distribution Center Inc    3/3/2014             Allstate Insurance Co.
284812369 J.M. 613447193       $110.00    Daily Medical Equipment Distribution Center Inc    3/3/2014             Allstate Insurance Co.
285645396        138064549    $1,324.58   Daily Medical Equipment Distribution Center Inc   11/18/2014            Allstate Insurance Co.
285671517        188291539    $2,055.27   Daily Medical Equipment Distribution Center Inc    7/29/2014            Allstate Insurance Co.
286036603 D.S. 613657613       $356.95    Daily Medical Equipment Distribution Center Inc    9/29/2014   Allstate Property and Casualty Ins. Co.
286036603 W.S. 613657614       $573.40    Daily Medical Equipment Distribution Center Inc    9/29/2014   Allstate Property and Casualty Ins. Co.
286625603        105087613    $1,658.63   Daily Medical Equipment Distribution Center Inc   12/24/2014            Allstate Insurance Co.
286826003        188291546    $1,870.25   Daily Medical Equipment Distribution Center Inc    7/29/2014            Allstate Insurance Co.
286942669        101144900     $771.53    Daily Medical Equipment Distribution Center Inc    1/13/2015            Allstate Insurance Co.
287114219 J.H. 118277460       $850.49    Daily Medical Equipment Distribution Center Inc    4/14/2016            Allstate Insurance Co.
288255920 V.J. 613598237       $502.63    Daily Medical Equipment Distribution Center Inc    7/30/2014   Allstate Property and Casualty Ins. Co.
289575192 A.B. 613370927       $623.02    Daily Medical Equipment Distribution Center Inc   12/18/2013   Allstate Property and Casualty Ins. Co.

                                                                19 of 35                                                               Exhibit 22
                Case 1:17-cv-04275-RPK-RML Document 274-25 Filed 07/01/20 Page 20 of 35 PageID #:
                                                    8007
                                                 Allstate Ins. Co., et al. v. Avetisyan, et al.
                             Exhibit 22 - Payments Made to Daily Medical Equipment Distribution Center Inc.

  Claim   Patient Check
                               Amount                         Payee                         Post Date                   Plaintiff
 Number Initials Number
289575192 A.B. 613370928       $337.42    Daily Medical Equipment Distribution Center Inc   12/18/2013   Allstate Property and Casualty Ins. Co.
289575192 A.B. 111404855       $717.51    Daily Medical Equipment Distribution Center Inc   10/26/2016   Allstate Property and Casualty Ins. Co.
289712894        118369621    $2,522.70   Daily Medical Equipment Distribution Center Inc    11/1/2016            Allstate Insurance Co.
289803149 B.F. 641322601       $637.69    Daily Medical Equipment Distribution Center Inc    9/23/2013            Allstate Insurance Co.
289803149 B.F. 155288881      $2,114.06   Daily Medical Equipment Distribution Center Inc     2/4/2015            Allstate Insurance Co.
290061654        168335896     $941.91    Daily Medical Equipment Distribution Center Inc    1/19/2015            Allstate Insurance Co.
290336411 M.K. 101144903       $849.72    Daily Medical Equipment Distribution Center Inc    1/13/2015            Allstate Insurance Co.
290638402        118219244    $3,077.86   Daily Medical Equipment Distribution Center Inc   11/11/2015            Allstate Insurance Co.
290777226        168335895     $849.72    Daily Medical Equipment Distribution Center Inc    1/19/2015            Allstate Insurance Co.
290777226        128222437     $622.31    Daily Medical Equipment Distribution Center Inc    2/11/2016            Allstate Insurance Co.
290871458        127955005     $410.31    Daily Medical Equipment Distribution Center Inc    2/18/2014            Allstate Insurance Co.
290871458        165578508     $739.87    Daily Medical Equipment Distribution Center Inc    1/9/2017             Allstate Insurance Co.
290894583 A.D. 121084465      $1,110.43   Daily Medical Equipment Distribution Center Inc    10/8/2014   Allstate Property and Casualty Ins. Co.
291213643        115066550     $540.87    Daily Medical Equipment Distribution Center Inc    2/2/2015             Allstate Insurance Co.
291697919        138260312    $3,780.42   Daily Medical Equipment Distribution Center Inc    5/17/2016            Allstate Insurance Co.
291810182 F.R. 198485317      $2,441.76   Daily Medical Equipment Distribution Center Inc    5/25/2016   Allstate Property and Casualty Ins. Co.
291983260 I.F. 121085542       $856.21    Daily Medical Equipment Distribution Center Inc   10/10/2014            Allstate Insurance Co.
291983260 I.F. 161474428      $1,175.38   Daily Medical Equipment Distribution Center Inc    8/17/2015            Allstate Insurance Co.
291983260 R.F. 101144899       $795.73    Daily Medical Equipment Distribution Center Inc    1/13/2015            Allstate Insurance Co.
292036555 C.N. 613660314       $604.45    Daily Medical Equipment Distribution Center Inc    10/1/2014     Allstate Fire and Casualty Ins. Co.
292036555 C.N. 613660315       $422.00    Daily Medical Equipment Distribution Center Inc    10/1/2014     Allstate Fire and Casualty Ins. Co.
292036555 C.N. 613660316       $601.76    Daily Medical Equipment Distribution Center Inc    10/1/2014     Allstate Fire and Casualty Ins. Co.
292036555        168335894     $652.22    Daily Medical Equipment Distribution Center Inc    1/19/2015            Allstate Insurance Co.
292524949 B.S. 185515298      $1,312.00   Daily Medical Equipment Distribution Center Inc    8/15/2016   Allstate Property and Casualty Ins. Co.
293512059 C.N. 613353823       $455.58    Daily Medical Equipment Distribution Center Inc    12/4/2013   Allstate Property and Casualty Ins. Co.
293512059 C.N. 613660541       $502.63    Daily Medical Equipment Distribution Center Inc    10/1/2014   Allstate Property and Casualty Ins. Co.
293628731 M.G. 613461374       $387.89    Daily Medical Equipment Distribution Center Inc    3/17/2014            Allstate Insurance Co.
293628731 M.G. 613464323       $654.31    Daily Medical Equipment Distribution Center Inc    3/19/2014            Allstate Insurance Co.
293628731 M.G. 108005740       $483.28    Daily Medical Equipment Distribution Center Inc    6/12/2014            Allstate Insurance Co.
293628731        188291541    $1,550.57   Daily Medical Equipment Distribution Center Inc    7/29/2014            Allstate Insurance Co.
293826442 M.R. 613480939       $366.71    Daily Medical Equipment Distribution Center Inc    4/2/2014             Allstate Insurance Co.

                                                                20 of 35                                                               Exhibit 22
                Case 1:17-cv-04275-RPK-RML Document 274-25 Filed 07/01/20 Page 21 of 35 PageID #:
                                                    8008
                                                 Allstate Ins. Co., et al. v. Avetisyan, et al.
                             Exhibit 22 - Payments Made to Daily Medical Equipment Distribution Center Inc.

  Claim   Patient Check
                               Amount                         Payee                         Post Date                   Plaintiff
 Number Initials Number
293826442 M.R. 613480940       $516.37    Daily Medical Equipment Distribution Center Inc    4/2/2014             Allstate Insurance Co.
293826442 M.R. 613485465       $874.52    Daily Medical Equipment Distribution Center Inc    4/7/2014             Allstate Insurance Co.
293826442 M.R. 613578137       $711.68    Daily Medical Equipment Distribution Center Inc    7/8/2014             Allstate Insurance Co.
294030985 D.T. 613692984       $436.91    Daily Medical Equipment Distribution Center Inc    11/4/2014   Allstate Property and Casualty Ins. Co.
294165618        101165702     $718.77    Daily Medical Equipment Distribution Center Inc    3/6/2015             Allstate Insurance Co.
294323084 A.C. 613661672       $434.99    Daily Medical Equipment Distribution Center Inc    10/2/2014            Allstate Insurance Co.
296088222 J.S. 165599769       $804.98    Daily Medical Equipment Distribution Center Inc    2/22/2017            Allstate Insurance Co.
296124126 Z.F. 101327637       $409.00    Daily Medical Equipment Distribution Center Inc    5/17/2016            Allstate Insurance Co.
296346125        171663915    $2,909.47   Daily Medical Equipment Distribution Center Inc    7/29/2016            Allstate Insurance Co.
296346125        155526928    $2,151.47   Daily Medical Equipment Distribution Center Inc    8/23/2016            Allstate Insurance Co.
296443278        118219243    $2,329.12   Daily Medical Equipment Distribution Center Inc   11/11/2015            Allstate Insurance Co.
296687676 M.J. 660384648       $601.76    Daily Medical Equipment Distribution Center Inc   10/16/2013            Allstate Insurance Co.
297609398 M.K. 613663168       $601.76    Daily Medical Equipment Distribution Center Inc    10/3/2014            Allstate Insurance Co.
297609398 M.K. 613663169       $502.63    Daily Medical Equipment Distribution Center Inc    10/3/2014            Allstate Insurance Co.
297653586 P.S. 168575199       $683.53    Daily Medical Equipment Distribution Center Inc    11/3/2016   Allstate Property and Casualty Ins. Co.
299082578 J.P. 613663170       $422.00    Daily Medical Equipment Distribution Center Inc    10/3/2014     Allstate Fire and Casualty Ins. Co.
299082578 J.P. 613663171       $604.45    Daily Medical Equipment Distribution Center Inc    10/3/2014     Allstate Fire and Casualty Ins. Co.
299082578 J.P. 613663172       $711.76    Daily Medical Equipment Distribution Center Inc    10/3/2014     Allstate Fire and Casualty Ins. Co.
299356808 M.T. 613365549       $130.15    Daily Medical Equipment Distribution Center Inc   12/13/2013     Allstate Fire and Casualty Ins. Co.
299356808 M.T. 613365550       $471.76    Daily Medical Equipment Distribution Center Inc   12/13/2013     Allstate Fire and Casualty Ins. Co.
300058708 R.A. 613653980       $356.95    Daily Medical Equipment Distribution Center Inc    9/24/2014     Allstate Fire and Casualty Ins. Co.
300058708 R.A. 613653981       $601.76    Daily Medical Equipment Distribution Center Inc    9/24/2014     Allstate Fire and Casualty Ins. Co.
300353604 V.M. 613657615       $422.00    Daily Medical Equipment Distribution Center Inc    9/29/2014            Allstate Insurance Co.
300353604 V.M. 613657616       $356.95    Daily Medical Equipment Distribution Center Inc    9/29/2014            Allstate Insurance Co.
300353604 V.M. 613657617       $247.50    Daily Medical Equipment Distribution Center Inc    9/29/2014            Allstate Insurance Co.
300353604 V.M. 613657618       $844.13    Daily Medical Equipment Distribution Center Inc    9/29/2014            Allstate Insurance Co.
300353604 V.M. 613657619       $712.83    Daily Medical Equipment Distribution Center Inc    9/29/2014            Allstate Insurance Co.
300353604 V.M. 613660075       $502.63    Daily Medical Equipment Distribution Center Inc    10/1/2014            Allstate Insurance Co.
300794856 K.M. 613419566       $471.76    Daily Medical Equipment Distribution Center Inc    2/4/2014             Allstate Insurance Co.
300794856 K.M. 613469488       $604.45    Daily Medical Equipment Distribution Center Inc    3/24/2014            Allstate Insurance Co.
300812849 A.S. 613660317       $471.76    Daily Medical Equipment Distribution Center Inc    10/1/2014     Allstate Fire and Casualty Ins. Co.

                                                                21 of 35                                                               Exhibit 22
                Case 1:17-cv-04275-RPK-RML Document 274-25 Filed 07/01/20 Page 22 of 35 PageID #:
                                                    8009
                                                 Allstate Ins. Co., et al. v. Avetisyan, et al.
                             Exhibit 22 - Payments Made to Daily Medical Equipment Distribution Center Inc.

  Claim   Patient Check
                               Amount                         Payee                         Post Date                   Plaintiff
 Number Initials Number
300812849 A.S. 613660542       $502.63    Daily Medical Equipment Distribution Center Inc    10/1/2014     Allstate Fire and Casualty Ins. Co.
300812849 A.S. 613660543       $356.95    Daily Medical Equipment Distribution Center Inc    10/1/2014     Allstate Fire and Casualty Ins. Co.
300812849 A.S. 613660544       $422.00    Daily Medical Equipment Distribution Center Inc    10/1/2014     Allstate Fire and Casualty Ins. Co.
300812849 A.S. 613660545       $844.13    Daily Medical Equipment Distribution Center Inc    10/1/2014     Allstate Fire and Casualty Ins. Co.
302148671 L.T. 165258037       $814.90    Daily Medical Equipment Distribution Center Inc    8/20/2014   Allstate Property and Casualty Ins. Co.
302148671 L.T. 131120879      $1,077.41   Daily Medical Equipment Distribution Center Inc   10/21/2014   Allstate Property and Casualty Ins. Co.
302201272 R.F. 613410123       $590.51    Daily Medical Equipment Distribution Center Inc    1/24/2014            Allstate Insurance Co.
302300686 E.N. 613702479       $449.72    Daily Medical Equipment Distribution Center Inc   11/12/2014     Allstate Fire and Casualty Ins. Co.
302300686 E.N. 613702480       $130.15    Daily Medical Equipment Distribution Center Inc   11/12/2014     Allstate Fire and Casualty Ins. Co.
302300686 E.N. 613702481       $422.00    Daily Medical Equipment Distribution Center Inc   11/12/2014     Allstate Fire and Casualty Ins. Co.
303110373 G.M. 641380260       $130.15    Daily Medical Equipment Distribution Center Inc   12/30/2013     Allstate Fire and Casualty Ins. Co.
303110373 G.M. 641383629       $483.47    Daily Medical Equipment Distribution Center Inc    1/6/2014      Allstate Fire and Casualty Ins. Co.
303110373 G.M. 641408145       $502.63    Daily Medical Equipment Distribution Center Inc    2/19/2014     Allstate Fire and Casualty Ins. Co.
303110373 G.M. 641408881       $844.13    Daily Medical Equipment Distribution Center Inc    2/20/2014     Allstate Fire and Casualty Ins. Co.
303363971 N.B. 613657620       $247.50    Daily Medical Equipment Distribution Center Inc    9/29/2014   Allstate Property and Casualty Ins. Co.
303363971 N.B. 613659182       $356.95    Daily Medical Equipment Distribution Center Inc    9/30/2014   Allstate Property and Casualty Ins. Co.
303363971 N.B. 613659183       $844.13    Daily Medical Equipment Distribution Center Inc    9/30/2014   Allstate Property and Casualty Ins. Co.
303363971 N.B. 613659184       $601.76    Daily Medical Equipment Distribution Center Inc    9/30/2014   Allstate Property and Casualty Ins. Co.
303363971 N.B. 613659185       $422.00    Daily Medical Equipment Distribution Center Inc    9/30/2014   Allstate Property and Casualty Ins. Co.
303363971 N.B. 613659186       $690.23    Daily Medical Equipment Distribution Center Inc    9/30/2014   Allstate Property and Casualty Ins. Co.
303710973 L.V. 613581464       $356.95    Daily Medical Equipment Distribution Center Inc    7/10/2014            Allstate Insurance Co.
303710973 L.V. 613581465       $422.00    Daily Medical Equipment Distribution Center Inc    7/10/2014            Allstate Insurance Co.
303710973 L.V. 613581466       $670.76    Daily Medical Equipment Distribution Center Inc    7/10/2014            Allstate Insurance Co.
303710973 L.V. 185525113       $911.96    Daily Medical Equipment Distribution Center Inc    9/2/2016             Allstate Insurance Co.
304424526 T.G. 613666364       $601.76    Daily Medical Equipment Distribution Center Inc    10/7/2014            Allstate Insurance Co.
304424526 T.G. 613666663       $422.00    Daily Medical Equipment Distribution Center Inc    10/7/2014            Allstate Insurance Co.
304424526 T.G. 108257520       $554.88    Daily Medical Equipment Distribution Center Inc    5/10/2016            Allstate Insurance Co.
304851280        131202572    $1,344.20   Daily Medical Equipment Distribution Center Inc    7/16/2015            Allstate Insurance Co.
305006074 A.B. 613798895       $802.97    Daily Medical Equipment Distribution Center Inc    2/24/2015            Allstate Insurance Co.
305006074 A.B. 613809876       $588.41    Daily Medical Equipment Distribution Center Inc    3/5/2015             Allstate Insurance Co.
305006074 A.B. 131230831      $1,418.71   Daily Medical Equipment Distribution Center Inc    9/28/2015            Allstate Insurance Co.

                                                                22 of 35                                                               Exhibit 22
                       Case 1:17-cv-04275-RPK-RML Document 274-25 Filed 07/01/20 Page 23 of 35 PageID #:
                                                           8010
                                                       Allstate Ins. Co., et al. v. Avetisyan, et al.
                                   Exhibit 22 - Payments Made to Daily Medical Equipment Distribution Center Inc.

  Claim     Patient      Check
                                     Amount                         Payee                         Post Date                  Plaintiff
 Number     Initials    Number
306485947     D.J.     690372398     $145.00    Daily Medical Equipment Distribution Center Inc   5/1/2014      Allstate Fire and Casualty Ins. Co.
306485947     D.J.     690391072     $844.13    Daily Medical Equipment Distribution Center Inc   10/8/2014     Allstate Fire and Casualty Ins. Co.
306693219    C.A.      613489382     $502.63    Daily Medical Equipment Distribution Center Inc   4/10/2014           Allstate Insurance Co.
306693219    C.A.      613489383     $844.13    Daily Medical Equipment Distribution Center Inc   4/10/2014           Allstate Insurance Co.
306693219    C.A.      118178196      $9.00     Daily Medical Equipment Distribution Center Inc   8/11/2015           Allstate Insurance Co.
306693219    C.A.      118178197      $5.36     Daily Medical Equipment Distribution Center Inc   8/11/2015           Allstate Insurance Co.
306693219    C.A.      155504008     $637.31    Daily Medical Equipment Distribution Center Inc   6/23/2016           Allstate Insurance Co.
306693219    E.D.      613489386     $844.13    Daily Medical Equipment Distribution Center Inc   4/10/2014           Allstate Insurance Co.
306693219    E.D.      118178198     $24.76     Daily Medical Equipment Distribution Center Inc   8/12/2015           Allstate Insurance Co.
307220061     J.L.     141609539    $1,141.21   Daily Medical Equipment Distribution Center Inc   7/29/2016           Allstate Insurance Co.
307293266    F.K.      613464613     $422.00    Daily Medical Equipment Distribution Center Inc   3/19/2014           Allstate Insurance Co.
307293266    F.K.      613464614     $757.97    Daily Medical Equipment Distribution Center Inc   3/19/2014           Allstate Insurance Co.
307293266    F.K.      613666863     $604.45    Daily Medical Equipment Distribution Center Inc   10/7/2014           Allstate Insurance Co.
307293266    L.G.      613484861     $604.45    Daily Medical Equipment Distribution Center Inc   4/7/2014            Allstate Insurance Co.
307293266    L.G.      613484862     $422.00    Daily Medical Equipment Distribution Center Inc   4/7/2014            Allstate Insurance Co.
307293266    L.G.      613484863     $757.97    Daily Medical Equipment Distribution Center Inc   4/7/2014            Allstate Insurance Co.
307969147    W.W.      613435014     $479.99    Daily Medical Equipment Distribution Center Inc   2/18/2014           Allstate Insurance Co.
307969147    W.W.      613435015     $130.15    Daily Medical Equipment Distribution Center Inc   2/18/2014           Allstate Insurance Co.
309479004    D.A.      671248083     $330.00    Daily Medical Equipment Distribution Center Inc   2/6/2014 Allstate N.J. Property & Casualty Ins. Co.
309479004    D.A.      671278458     $502.64    Daily Medical Equipment Distribution Center Inc   4/22/2014 Allstate N.J. Property & Casualty Ins. Co.
309479004    D.A.      671278459     $844.14    Daily Medical Equipment Distribution Center Inc   4/22/2014 Allstate N.J. Property & Casualty Ins. Co.
309918943    E.D.      613667121     $502.63    Daily Medical Equipment Distribution Center Inc   10/8/2014           Allstate Insurance Co.
310004775    S.M.      613660546     $247.50    Daily Medical Equipment Distribution Center Inc   10/1/2014           Allstate Insurance Co.
310004775    S.M.      613660547     $356.95    Daily Medical Equipment Distribution Center Inc   10/1/2014           Allstate Insurance Co.
310004775    S.M.      613660548     $690.23    Daily Medical Equipment Distribution Center Inc   10/1/2014           Allstate Insurance Co.
310004775    S.M.      613662096     $549.18    Daily Medical Equipment Distribution Center Inc   10/2/2014           Allstate Insurance Co.
310004775    S.M.      181741594    $3,134.83   Daily Medical Equipment Distribution Center Inc    1/6/2017           Allstate Insurance Co.
310114079     J.C.     613442884     $502.63    Daily Medical Equipment Distribution Center Inc   2/25/2014 Allstate Property and Casualty Ins. Co.
310114079     J.C.     613460856     $422.00    Daily Medical Equipment Distribution Center Inc   3/14/2014 Allstate Property and Casualty Ins. Co.
310889886    V.D.      613527458     $502.63    Daily Medical Equipment Distribution Center Inc   5/16/2014 Allstate Property and Casualty Ins. Co.
310889886    V.D.      613667663     $556.55    Daily Medical Equipment Distribution Center Inc   10/8/2014 Allstate Property and Casualty Ins. Co.

                                                                      23 of 35                                                              Exhibit 22
                Case 1:17-cv-04275-RPK-RML Document 274-25 Filed 07/01/20 Page 24 of 35 PageID #:
                                                    8011
                                                 Allstate Ins. Co., et al. v. Avetisyan, et al.
                             Exhibit 22 - Payments Made to Daily Medical Equipment Distribution Center Inc.

  Claim   Patient Check
                               Amount                         Payee                         Post Date                   Plaintiff
 Number Initials Number
310889886 V.D. 141616390       $901.08    Daily Medical Equipment Distribution Center Inc    8/24/2016   Allstate Property and Casualty Ins. Co.
311268940        125379567    $1,448.22   Daily Medical Equipment Distribution Center Inc   12/21/2016            Allstate Insurance Co.
312498461 L.A. 613486045       $422.00    Daily Medical Equipment Distribution Center Inc    4/8/2014      Allstate Fire and Casualty Ins. Co.
312498461 L.A. 613487903       $757.97    Daily Medical Equipment Distribution Center Inc    4/9/2014      Allstate Fire and Casualty Ins. Co.
312498461 L.A. 105301676      $3,301.88   Daily Medical Equipment Distribution Center Inc    8/18/2016     Allstate Fire and Casualty Ins. Co.
312913726 E.C. 613495979       $502.63    Daily Medical Equipment Distribution Center Inc    4/16/2014            Allstate Insurance Co.
313236697 A.J. 613487077       $422.00    Daily Medical Equipment Distribution Center Inc    4/8/2014      Allstate Fire and Casualty Ins. Co.
313236697 A.J. 613487078       $869.04    Daily Medical Equipment Distribution Center Inc    4/8/2014      Allstate Fire and Casualty Ins. Co.
313236697 A.J. 613503279       $156.98    Daily Medical Equipment Distribution Center Inc    4/23/2014     Allstate Fire and Casualty Ins. Co.
313236697 A.J. 148469510       $247.94    Daily Medical Equipment Distribution Center Inc    1/29/2016     Allstate Fire and Casualty Ins. Co.
313236697 A.J. 168582703       $713.55    Daily Medical Equipment Distribution Center Inc   11/18/2016     Allstate Fire and Casualty Ins. Co.
314793266 K.G. 181565956       $356.95    Daily Medical Equipment Distribution Center Inc   10/28/2015            Allstate Indemnity Co.
315075846        171453987    $1,090.52   Daily Medical Equipment Distribution Center Inc     2/3/2015            Allstate Insurance Co.
316162395 G.D. 613570095       $604.45    Daily Medical Equipment Distribution Center Inc    6/27/2014     Allstate Fire and Casualty Ins. Co.
316162395 G.D. 613570096       $502.63    Daily Medical Equipment Distribution Center Inc    6/27/2014     Allstate Fire and Casualty Ins. Co.
316162395 G.D. 613570097       $422.00    Daily Medical Equipment Distribution Center Inc    6/27/2014     Allstate Fire and Casualty Ins. Co.
316162395 G.D. 613570098       $815.45    Daily Medical Equipment Distribution Center Inc    6/27/2014     Allstate Fire and Casualty Ins. Co.
316162395 G.D. 613570099       $844.13    Daily Medical Equipment Distribution Center Inc    6/27/2014     Allstate Fire and Casualty Ins. Co.
316162395 G.D. 108165510       $85.02     Daily Medical Equipment Distribution Center Inc    8/31/2015     Allstate Fire and Casualty Ins. Co.
316162395 M.P. 158536885      $5,226.09   Daily Medical Equipment Distribution Center Inc    7/19/2016     Allstate Fire and Casualty Ins. Co.
317239069 Z.S. 613528872       $862.70    Daily Medical Equipment Distribution Center Inc    5/19/2014            Allstate Insurance Co.
317239069 Z.S. 131350496       $617.90    Daily Medical Equipment Distribution Center Inc    7/20/2016            Allstate Insurance Co.
317261717 D.D. 198495087      $3,993.15   Daily Medical Equipment Distribution Center Inc    6/16/2016            Allstate Indemnity Co.
317792638 J.S. 613663173       $972.13    Daily Medical Equipment Distribution Center Inc    10/3/2014     Allstate Fire and Casualty Ins. Co.
317792638 J.S. 613663174       $556.55    Daily Medical Equipment Distribution Center Inc    10/3/2014     Allstate Fire and Casualty Ins. Co.
317792638 J.S. 613663175       $422.00    Daily Medical Equipment Distribution Center Inc    10/3/2014     Allstate Fire and Casualty Ins. Co.
317792638 J.S. 613667664       $502.63    Daily Medical Equipment Distribution Center Inc    10/8/2014     Allstate Fire and Casualty Ins. Co.
317792638 J.S. 613667665       $844.13    Daily Medical Equipment Distribution Center Inc    10/8/2014     Allstate Fire and Casualty Ins. Co.
318813359 O.H. 660438140       $247.50    Daily Medical Equipment Distribution Center Inc    10/7/2014     Allstate Fire and Casualty Ins. Co.
318813359 O.H. 660438141       $556.55    Daily Medical Equipment Distribution Center Inc    10/7/2014     Allstate Fire and Casualty Ins. Co.
318813359 O.H. 660438142       $502.63    Daily Medical Equipment Distribution Center Inc    10/7/2014     Allstate Fire and Casualty Ins. Co.

                                                                24 of 35                                                               Exhibit 22
               Case 1:17-cv-04275-RPK-RML Document 274-25 Filed 07/01/20 Page 25 of 35 PageID #:
                                                   8012
                                                Allstate Ins. Co., et al. v. Avetisyan, et al.
                            Exhibit 22 - Payments Made to Daily Medical Equipment Distribution Center Inc.

  Claim   Patient Check
                              Amount                         Payee                         Post Date                   Plaintiff
 Number Initials Number
318813359 O.H. 660438143      $860.97    Daily Medical Equipment Distribution Center Inc    10/7/2014     Allstate Fire and Casualty Ins. Co.
318813359 O.H. 148354313      $675.30    Daily Medical Equipment Distribution Center Inc    3/31/2015     Allstate Fire and Casualty Ins. Co.
318911807 B.M. 613660549      $556.55    Daily Medical Equipment Distribution Center Inc    10/1/2014   Allstate Property and Casualty Ins. Co.
318911807 B.M. 613660550      $860.97    Daily Medical Equipment Distribution Center Inc    10/1/2014   Allstate Property and Casualty Ins. Co.
318911807 B.M. 613660551      $247.50    Daily Medical Equipment Distribution Center Inc    10/1/2014   Allstate Property and Casualty Ins. Co.
318911807 B.M. 613660552      $690.23    Daily Medical Equipment Distribution Center Inc    10/1/2014   Allstate Property and Casualty Ins. Co.
318911807 B.M. 613660553      $422.00    Daily Medical Equipment Distribution Center Inc    10/1/2014   Allstate Property and Casualty Ins. Co.
318911807 B.M. 613762749      $502.63    Daily Medical Equipment Distribution Center Inc    1/15/2015   Allstate Property and Casualty Ins. Co.
318911807 B.M. 613762750      $844.13    Daily Medical Equipment Distribution Center Inc    1/15/2015   Allstate Property and Casualty Ins. Co.
318911807 B.M. 185366302      $516.42    Daily Medical Equipment Distribution Center Inc    8/6/2015    Allstate Property and Casualty Ins. Co.
318911807 T.M. 613770906      $496.55    Daily Medical Equipment Distribution Center Inc    1/23/2015   Allstate Property and Casualty Ins. Co.
318911807 T.M. 131350495     $5,113.77   Daily Medical Equipment Distribution Center Inc    7/20/2016   Allstate Property and Casualty Ins. Co.
319042248 M.A. 613641898      $860.97    Daily Medical Equipment Distribution Center Inc    9/12/2014            Allstate Insurance Co.
319042248 M.A. 613655242      $422.00    Daily Medical Equipment Distribution Center Inc    9/25/2014            Allstate Insurance Co.
319042248 M.A. 613655243      $804.05    Daily Medical Equipment Distribution Center Inc    9/25/2014            Allstate Insurance Co.
319042248 M.A. 191536026       $9.11     Daily Medical Equipment Distribution Center Inc   12/18/2015            Allstate Insurance Co.
320405566 L.Y. 613666864      $627.97    Daily Medical Equipment Distribution Center Inc    10/7/2014            Allstate Insurance Co.
320405566 L.Y. 613666865      $844.13    Daily Medical Equipment Distribution Center Inc    10/7/2014            Allstate Insurance Co.
320405566 L.Y. 613666866      $556.55    Daily Medical Equipment Distribution Center Inc    10/7/2014            Allstate Insurance Co.
320405566 L.Y. 613666867      $50.00     Daily Medical Equipment Distribution Center Inc    10/7/2014            Allstate Insurance Co.
320405566 L.Y. 613719462     $5,278.93   Daily Medical Equipment Distribution Center Inc    12/1/2014            Allstate Insurance Co.
320405566 S.S. 613696006     $5,317.29   Daily Medical Equipment Distribution Center Inc    11/6/2014            Allstate Insurance Co.
320859416 E.S. 613626491      $502.63    Daily Medical Equipment Distribution Center Inc    8/27/2014            Allstate Insurance Co.
320859416 E.S. 613666868      $844.13    Daily Medical Equipment Distribution Center Inc    10/7/2014            Allstate Insurance Co.
320859416 E.S. 613666869      $860.97    Daily Medical Equipment Distribution Center Inc    10/7/2014            Allstate Insurance Co.
320859416 E.S. 613666870      $422.00    Daily Medical Equipment Distribution Center Inc    10/7/2014            Allstate Insurance Co.
320859416 E.S. 613667666      $247.50    Daily Medical Equipment Distribution Center Inc    10/8/2014            Allstate Insurance Co.
321383770 R.P. 641488660      $422.14    Daily Medical Equipment Distribution Center Inc    7/9/2014             Allstate Indemnity Co.
321383770 R.P. 641488661      $971.29    Daily Medical Equipment Distribution Center Inc    7/9/2014             Allstate Indemnity Co.
321643157 M.R. 613667667      $502.63    Daily Medical Equipment Distribution Center Inc    10/8/2014   Allstate Property and Casualty Ins. Co.
321697525 N.S.J 613667542     $648.90    Daily Medical Equipment Distribution Center Inc    10/8/2014   Allstate Property and Casualty Ins. Co.

                                                               25 of 35                                                               Exhibit 22
               Case 1:17-cv-04275-RPK-RML Document 274-25 Filed 07/01/20 Page 26 of 35 PageID #:
                                                   8013
                                                Allstate Ins. Co., et al. v. Avetisyan, et al.
                            Exhibit 22 - Payments Made to Daily Medical Equipment Distribution Center Inc.

  Claim   Patient Check
                              Amount                         Payee                         Post Date                   Plaintiff
 Number Initials Number
321697525 N.S.J 613667668     $556.55    Daily Medical Equipment Distribution Center Inc    10/8/2014   Allstate Property and Casualty Ins. Co.
322281980 C.L. 613667669      $986.59    Daily Medical Equipment Distribution Center Inc    10/8/2014            Allstate Insurance Co.
324885466 F.G. 125347528      $537.93    Daily Medical Equipment Distribution Center Inc    10/3/2016     Allstate Fire and Casualty Ins. Co.
325034510 F.J. 690390984      $804.05    Daily Medical Equipment Distribution Center Inc    10/7/2014            Allstate Indemnity Co.
325034510 F.J. 690390985      $550.97    Daily Medical Equipment Distribution Center Inc    10/7/2014            Allstate Indemnity Co.
325034510 F.J. 690390986      $844.13    Daily Medical Equipment Distribution Center Inc    10/7/2014            Allstate Indemnity Co.
325034510 F.J. 690390987      $502.63    Daily Medical Equipment Distribution Center Inc    10/7/2014            Allstate Indemnity Co.
325034510 F.J. 125203110      $731.82    Daily Medical Equipment Distribution Center Inc    9/29/2015            Allstate Indemnity Co.
325088003 R.L. 613667670      $422.00    Daily Medical Equipment Distribution Center Inc    10/8/2014            Allstate Insurance Co.
325088003 R.L. 613667671      $950.00    Daily Medical Equipment Distribution Center Inc    10/8/2014            Allstate Insurance Co.
325218857 C.G. 115229081      $599.13    Daily Medical Equipment Distribution Center Inc    4/15/2016     Allstate Fire and Casualty Ins. Co.
325446052 R.N. 613657621      $422.00    Daily Medical Equipment Distribution Center Inc    9/29/2014   Allstate Property and Casualty Ins. Co.
325446052 R.N. 613657622      $247.50    Daily Medical Equipment Distribution Center Inc    9/29/2014   Allstate Property and Casualty Ins. Co.
325446052 R.N. 613657623      $502.63    Daily Medical Equipment Distribution Center Inc    9/29/2014   Allstate Property and Casualty Ins. Co.
325446052 R.N. 613657624      $860.97    Daily Medical Equipment Distribution Center Inc    9/29/2014   Allstate Property and Casualty Ins. Co.
325446052 R.N. 613657625      $556.55    Daily Medical Equipment Distribution Center Inc    9/29/2014   Allstate Property and Casualty Ins. Co.
325446052 R.N. 613657626      $844.13    Daily Medical Equipment Distribution Center Inc    9/29/2014   Allstate Property and Casualty Ins. Co.
325446052 R.N. 613670702      $710.02    Daily Medical Equipment Distribution Center Inc   10/13/2014   Allstate Property and Casualty Ins. Co.
326257960 D.D. 613663176      $422.00    Daily Medical Equipment Distribution Center Inc    10/3/2014            Allstate Insurance Co.
326257960 D.D. 613663177      $883.95    Daily Medical Equipment Distribution Center Inc    10/3/2014            Allstate Insurance Co.
326257960 D.D. 613663178      $804.05    Daily Medical Equipment Distribution Center Inc    10/3/2014            Allstate Insurance Co.
326257960 D.D. 158419767     $1,618.84   Daily Medical Equipment Distribution Center Inc   10/26/2015            Allstate Insurance Co.
326257960 D.D. 105213242      $25.73     Daily Medical Equipment Distribution Center Inc   12/31/2015            Allstate Insurance Co.
326311701 D.S. 660438267      $578.02    Daily Medical Equipment Distribution Center Inc    10/8/2014         Northbrook Indemnity Co.
326856010 J.R. 682795360      $859.89    Daily Medical Equipment Distribution Center Inc    8/6/2014      Allstate Fire and Casualty Ins. Co.
326856010 J.R. 682838103      $860.97    Daily Medical Equipment Distribution Center Inc    9/29/2014     Allstate Fire and Casualty Ins. Co.
326856010 J.R. 682838104      $502.63    Daily Medical Equipment Distribution Center Inc    9/29/2014     Allstate Fire and Casualty Ins. Co.
326856010 J.R. 682838105      $422.00    Daily Medical Equipment Distribution Center Inc    9/29/2014     Allstate Fire and Casualty Ins. Co.
326856010 J.R. 682838106      $247.50    Daily Medical Equipment Distribution Center Inc    9/29/2014     Allstate Fire and Casualty Ins. Co.
326856010 J.R. 682838107      $556.55    Daily Medical Equipment Distribution Center Inc    9/29/2014     Allstate Fire and Casualty Ins. Co.
326856010 J.R. 682838108      $607.55    Daily Medical Equipment Distribution Center Inc    9/29/2014     Allstate Fire and Casualty Ins. Co.

                                                               26 of 35                                                               Exhibit 22
               Case 1:17-cv-04275-RPK-RML Document 274-25 Filed 07/01/20 Page 27 of 35 PageID #:
                                                   8014
                                               Allstate Ins. Co., et al. v. Avetisyan, et al.
                           Exhibit 22 - Payments Made to Daily Medical Equipment Distribution Center Inc.

  Claim   Patient Check
                             Amount                         Payee                         Post Date                   Plaintiff
 Number Initials Number
328293279 D.W. 613666664     $972.04    Daily Medical Equipment Distribution Center Inc    10/7/2014   Allstate Property and Casualty Ins. Co.
328293279 D.W. 613666665     $422.00    Daily Medical Equipment Distribution Center Inc    10/7/2014   Allstate Property and Casualty Ins. Co.
328293279 D.W. 613689570     $556.55    Daily Medical Equipment Distribution Center Inc   10/30/2014   Allstate Property and Casualty Ins. Co.
328335591 J.P. 613656340     $422.00    Daily Medical Equipment Distribution Center Inc    9/26/2014            Allstate Insurance Co.
328335591 J.P. 613656346     $860.97    Daily Medical Equipment Distribution Center Inc    9/26/2014            Allstate Insurance Co.
328335591 J.P. 613656349     $844.13    Daily Medical Equipment Distribution Center Inc    9/26/2014            Allstate Insurance Co.
328335591 J.P. 613657629     $556.55    Daily Medical Equipment Distribution Center Inc    9/29/2014            Allstate Insurance Co.
328335591 J.P. 613657632     $247.50    Daily Medical Equipment Distribution Center Inc    9/29/2014            Allstate Insurance Co.
328335591 J.P. 613666871     $502.63    Daily Medical Equipment Distribution Center Inc    10/7/2014            Allstate Insurance Co.
328335591 S.N. 613656339     $422.00    Daily Medical Equipment Distribution Center Inc    9/26/2014            Allstate Insurance Co.
328335591 S.N. 613656341     $690.23    Daily Medical Equipment Distribution Center Inc    9/26/2014            Allstate Insurance Co.
328335591 S.N. 613656342     $844.13    Daily Medical Equipment Distribution Center Inc    9/26/2014            Allstate Insurance Co.
328335591 S.N. 613656345     $502.63    Daily Medical Equipment Distribution Center Inc    9/26/2014            Allstate Insurance Co.
328335591 S.N. 613656347     $247.50    Daily Medical Equipment Distribution Center Inc    9/26/2014            Allstate Insurance Co.
328335591 S.N. 613656348     $556.55    Daily Medical Equipment Distribution Center Inc    9/26/2014            Allstate Insurance Co.
328335591 S.N. 181565256     $710.43    Daily Medical Equipment Distribution Center Inc   10/27/2015            Allstate Insurance Co.
328335591 Y.V. 613656343     $422.00    Daily Medical Equipment Distribution Center Inc    9/26/2014            Allstate Insurance Co.
328335591 Y.V. 613656344     $860.97    Daily Medical Equipment Distribution Center Inc    9/26/2014            Allstate Insurance Co.
328335591 Y.V. 613657627     $502.63    Daily Medical Equipment Distribution Center Inc    9/29/2014            Allstate Insurance Co.
328335591 Y.V. 613657628     $556.55    Daily Medical Equipment Distribution Center Inc    9/29/2014            Allstate Insurance Co.
328335591 Y.V. 613657630     $844.13    Daily Medical Equipment Distribution Center Inc    9/29/2014            Allstate Insurance Co.
328335591 Y.V. 613657631     $247.50    Daily Medical Equipment Distribution Center Inc    9/29/2014            Allstate Insurance Co.
328335591 Y.V. 613657633     $690.23    Daily Medical Equipment Distribution Center Inc    9/29/2014            Allstate Insurance Co.
328335591 Y.V. 613710757     $690.23    Daily Medical Equipment Distribution Center Inc   11/20/2014            Allstate Insurance Co.
328634480 B.C. 613663179     $860.97    Daily Medical Equipment Distribution Center Inc    10/3/2014     Allstate Fire and Casualty Ins. Co.
328634480 B.C. 613663180     $844.13    Daily Medical Equipment Distribution Center Inc    10/3/2014     Allstate Fire and Casualty Ins. Co.
328635131 Y.P. 613659187     $970.97    Daily Medical Equipment Distribution Center Inc    9/30/2014            Allstate Insurance Co.
328635131 Y.P. 613659188     $804.05    Daily Medical Equipment Distribution Center Inc    9/30/2014            Allstate Insurance Co.
328635131 Y.P. 613659189     $844.13    Daily Medical Equipment Distribution Center Inc    9/30/2014            Allstate Insurance Co.
328635131 Y.P. 613659190     $502.63    Daily Medical Equipment Distribution Center Inc    9/30/2014            Allstate Insurance Co.
328635131 Y.P. 613685630     $607.55    Daily Medical Equipment Distribution Center Inc   10/28/2014            Allstate Insurance Co.

                                                              27 of 35                                                               Exhibit 22
               Case 1:17-cv-04275-RPK-RML Document 274-25 Filed 07/01/20 Page 28 of 35 PageID #:
                                                   8015
                                               Allstate Ins. Co., et al. v. Avetisyan, et al.
                           Exhibit 22 - Payments Made to Daily Medical Equipment Distribution Center Inc.

  Claim  Patient Check
                             Amount                         Payee                         Post Date                   Plaintiff
 Number Initials Number
329477053 J.R. 613659061     $844.13    Daily Medical Equipment Distribution Center Inc    9/30/2014            Allstate Insurance Co.
329477053 J.R. 613659062     $804.05    Daily Medical Equipment Distribution Center Inc    9/30/2014            Allstate Insurance Co.
329477053 J.R. 613659063     $860.97    Daily Medical Equipment Distribution Center Inc    9/30/2014            Allstate Insurance Co.
329912686 G.G. 613656350     $247.50    Daily Medical Equipment Distribution Center Inc    9/26/2014   Allstate Property and Casualty Ins. Co.
329912686 G.G. 613656356     $860.97    Daily Medical Equipment Distribution Center Inc    9/26/2014   Allstate Property and Casualty Ins. Co.
329912686 G.G. 613656357     $422.00    Daily Medical Equipment Distribution Center Inc    9/26/2014   Allstate Property and Casualty Ins. Co.
329912686 G.G. 613657634     $502.63    Daily Medical Equipment Distribution Center Inc    9/29/2014   Allstate Property and Casualty Ins. Co.
329912686 G.G. 613657635     $844.13    Daily Medical Equipment Distribution Center Inc    9/29/2014   Allstate Property and Casualty Ins. Co.
329912686 G.G. 613683975     $556.55    Daily Medical Equipment Distribution Center Inc   10/27/2014   Allstate Property and Casualty Ins. Co.
329912686 P.G. 613656351     $422.00    Daily Medical Equipment Distribution Center Inc    9/26/2014   Allstate Property and Casualty Ins. Co.
329912686 P.G. 613656352     $556.55    Daily Medical Equipment Distribution Center Inc    9/26/2014   Allstate Property and Casualty Ins. Co.
329912686 P.G. 613656353     $860.97    Daily Medical Equipment Distribution Center Inc    9/26/2014   Allstate Property and Casualty Ins. Co.
329912686 P.G. 613656354     $247.50    Daily Medical Equipment Distribution Center Inc    9/26/2014   Allstate Property and Casualty Ins. Co.
329912686 P.G. 613656355     $844.13    Daily Medical Equipment Distribution Center Inc    9/26/2014   Allstate Property and Casualty Ins. Co.
330081589 J.D. 613657254     $556.55    Daily Medical Equipment Distribution Center Inc    9/29/2014   Allstate Property and Casualty Ins. Co.
330081589 J.D. 613657255     $422.00    Daily Medical Equipment Distribution Center Inc    9/29/2014   Allstate Property and Casualty Ins. Co.
330081589 J.D. 613657257     $844.13    Daily Medical Equipment Distribution Center Inc    9/29/2014   Allstate Property and Casualty Ins. Co.
330081589 J.D. 613657258     $860.97    Daily Medical Equipment Distribution Center Inc    9/29/2014   Allstate Property and Casualty Ins. Co.
330081589 J.D. 613657259     $502.63    Daily Medical Equipment Distribution Center Inc    9/29/2014   Allstate Property and Casualty Ins. Co.
330125519 A.S. 613666666     $578.02    Daily Medical Equipment Distribution Center Inc    10/7/2014   Allstate Property and Casualty Ins. Co.
330357369 M.P. 613666667     $827.00    Daily Medical Equipment Distribution Center Inc    10/7/2014            Allstate Insurance Co.
330418294 B.L. 613659064     $502.63    Daily Medical Equipment Distribution Center Inc    9/30/2014            Allstate Insurance Co.
330418294 B.L. 613659065     $838.93    Daily Medical Equipment Distribution Center Inc    9/30/2014            Allstate Insurance Co.
330418294 B.L. 613659066     $804.05    Daily Medical Equipment Distribution Center Inc    9/30/2014            Allstate Insurance Co.
330659400 D.R. 613663181     $972.04    Daily Medical Equipment Distribution Center Inc    10/3/2014            Allstate Insurance Co.
330659400 D.R. 613663182     $422.00    Daily Medical Equipment Distribution Center Inc    10/3/2014            Allstate Insurance Co.
330659400 D.R. 613663183     $556.55    Daily Medical Equipment Distribution Center Inc    10/3/2014            Allstate Insurance Co.
330659400 D.R. 613729630     $877.90    Daily Medical Equipment Distribution Center Inc    12/9/2014            Allstate Insurance Co.
330659400 D.R. 613729634     $257.40    Daily Medical Equipment Distribution Center Inc    12/9/2014            Allstate Insurance Co.
330659400 D.R. 613729638     $703.57    Daily Medical Equipment Distribution Center Inc    12/9/2014            Allstate Insurance Co.
330659400 D.R. 613729639     $512.35    Daily Medical Equipment Distribution Center Inc    12/9/2014            Allstate Insurance Co.

                                                              28 of 35                                                               Exhibit 22
               Case 1:17-cv-04275-RPK-RML Document 274-25 Filed 07/01/20 Page 29 of 35 PageID #:
                                                   8016
                                               Allstate Ins. Co., et al. v. Avetisyan, et al.
                           Exhibit 22 - Payments Made to Daily Medical Equipment Distribution Center Inc.

  Claim  Patient Check
                             Amount                         Payee                         Post Date                   Plaintiff
 Number Initials Number
330667494 A.E. 660436369     $844.13    Daily Medical Equipment Distribution Center Inc    9/24/2014            Allstate Indemnity Co.
330667494 A.E. 660436370     $422.00    Daily Medical Equipment Distribution Center Inc    9/24/2014            Allstate Indemnity Co.
330667494 A.E. 660436371     $860.97    Daily Medical Equipment Distribution Center Inc    9/24/2014            Allstate Indemnity Co.
330667494 A.E. 660436372     $502.63    Daily Medical Equipment Distribution Center Inc    9/24/2014            Allstate Indemnity Co.
330782459 A.R. 613654255     $719.16    Daily Medical Equipment Distribution Center Inc    9/24/2014   Allstate Property and Casualty Ins. Co.
330822792 D.V. 613657637     $931.90    Daily Medical Equipment Distribution Center Inc    9/29/2014   Allstate Property and Casualty Ins. Co.
330822792 D.V. 613657640     $422.00    Daily Medical Equipment Distribution Center Inc    9/29/2014   Allstate Property and Casualty Ins. Co.
330822792 F.V. 613657636     $422.00    Daily Medical Equipment Distribution Center Inc    9/29/2014   Allstate Property and Casualty Ins. Co.
330822792 F.V. 613657638     $931.90    Daily Medical Equipment Distribution Center Inc    9/29/2014   Allstate Property and Casualty Ins. Co.
330822792 R.V. 613657639     $422.00    Daily Medical Equipment Distribution Center Inc    9/29/2014   Allstate Property and Casualty Ins. Co.
330822792 R.V. 141485382     $867.00    Daily Medical Equipment Distribution Center Inc    8/10/2015   Allstate Property and Casualty Ins. Co.
331142869 H.A. 613653982     $719.16    Daily Medical Equipment Distribution Center Inc    9/24/2014            Allstate Insurance Co.
331539205 E.D. 613661673     $875.05    Daily Medical Equipment Distribution Center Inc    10/2/2014            Allstate Indemnity Co.
331539205 E.D. 613661674     $422.00    Daily Medical Equipment Distribution Center Inc    10/2/2014            Allstate Indemnity Co.
331539205 E.D. 141527999    $1,606.35   Daily Medical Equipment Distribution Center Inc    12/7/2015            Allstate Indemnity Co.
331798545 A.H. 613654256     $627.97    Daily Medical Equipment Distribution Center Inc    9/24/2014            Allstate Insurance Co.
331798545 A.H. 613654262     $556.55    Daily Medical Equipment Distribution Center Inc    9/24/2014            Allstate Insurance Co.
331798545 A.H. 613657641     $844.13    Daily Medical Equipment Distribution Center Inc    9/29/2014            Allstate Insurance Co.
331798545 A.H. 613657642     $502.63    Daily Medical Equipment Distribution Center Inc    9/29/2014            Allstate Insurance Co.
331798545 C.R. 613654259     $422.00    Daily Medical Equipment Distribution Center Inc    9/24/2014            Allstate Insurance Co.
331798545 C.R. 613654263     $502.63    Daily Medical Equipment Distribution Center Inc    9/24/2014            Allstate Insurance Co.
331798545 C.R. 613654264     $578.59    Daily Medical Equipment Distribution Center Inc    9/24/2014            Allstate Insurance Co.
331798545 H.S. 613654257     $110.00    Daily Medical Equipment Distribution Center Inc    9/24/2014            Allstate Insurance Co.
331798545 H.S. 613654258     $556.55    Daily Medical Equipment Distribution Center Inc    9/24/2014            Allstate Insurance Co.
331798545 H.S. 613654260     $627.97    Daily Medical Equipment Distribution Center Inc    9/24/2014            Allstate Insurance Co.
331798545 H.S. 613654261     $422.00    Daily Medical Equipment Distribution Center Inc    9/24/2014            Allstate Insurance Co.
331798545 H.S. 613710559     $844.13    Daily Medical Equipment Distribution Center Inc   11/20/2014            Allstate Insurance Co.
331798545 H.S. 613710560     $502.63    Daily Medical Equipment Distribution Center Inc   11/20/2014            Allstate Insurance Co.
332167220 A.L. 613656358     $422.00    Daily Medical Equipment Distribution Center Inc    9/26/2014   Allstate Property and Casualty Ins. Co.
332167220 A.L. 613659067     $556.55    Daily Medical Equipment Distribution Center Inc    9/30/2014   Allstate Property and Casualty Ins. Co.
332167220 A.L. 613659068     $972.02    Daily Medical Equipment Distribution Center Inc    9/30/2014   Allstate Property and Casualty Ins. Co.

                                                              29 of 35                                                               Exhibit 22
               Case 1:17-cv-04275-RPK-RML Document 274-25 Filed 07/01/20 Page 30 of 35 PageID #:
                                                   8017
                                               Allstate Ins. Co., et al. v. Avetisyan, et al.
                           Exhibit 22 - Payments Made to Daily Medical Equipment Distribution Center Inc.

  Claim   Patient Check
                             Amount                         Payee                         Post Date                   Plaintiff
 Number Initials Number
332167220 A.L. 613754733     $502.63    Daily Medical Equipment Distribution Center Inc    1/7/2015    Allstate Property and Casualty Ins. Co.
332167220 A.L. 613754734     $690.23    Daily Medical Equipment Distribution Center Inc    1/7/2015    Allstate Property and Casualty Ins. Co.
332167220 A.L. 613755153     $844.13    Daily Medical Equipment Distribution Center Inc    1/7/2015    Allstate Property and Casualty Ins. Co.
332167220 A.L. 178417932     $245.12    Daily Medical Equipment Distribution Center Inc    9/9/2015    Allstate Property and Casualty Ins. Co.
332167220 A.L. 165408613     $252.50    Daily Medical Equipment Distribution Center Inc    9/18/2015   Allstate Property and Casualty Ins. Co.
332167220 M.L. 613659192     $972.04    Daily Medical Equipment Distribution Center Inc    9/30/2014   Allstate Property and Casualty Ins. Co.
332167220 M.L. 613659193     $422.00    Daily Medical Equipment Distribution Center Inc    9/30/2014   Allstate Property and Casualty Ins. Co.
332167220 M.L. 613679966     $556.55    Daily Medical Equipment Distribution Center Inc   10/21/2014   Allstate Property and Casualty Ins. Co.
332167220 M.L. 613731771     $247.50    Daily Medical Equipment Distribution Center Inc   12/11/2014   Allstate Property and Casualty Ins. Co.
332167220 P.B. 613659191     $422.00    Daily Medical Equipment Distribution Center Inc    9/30/2014   Allstate Property and Casualty Ins. Co.
332167220 P.B. 613659194     $972.04    Daily Medical Equipment Distribution Center Inc    9/30/2014   Allstate Property and Casualty Ins. Co.
332167220 P.B. 613679965     $556.55    Daily Medical Equipment Distribution Center Inc   10/21/2014   Allstate Property and Casualty Ins. Co.
332353333 R.B. 613656359     $860.97    Daily Medical Equipment Distribution Center Inc    9/26/2014            Allstate Insurance Co.
332353333 R.B. 613656360     $422.00    Daily Medical Equipment Distribution Center Inc    9/26/2014            Allstate Insurance Co.
332353333 R.B. 195417001    $1,003.39   Daily Medical Equipment Distribution Center Inc    5/24/2016            Allstate Insurance Co.
332677665 J.W. 613636477     $422.00    Daily Medical Equipment Distribution Center Inc    9/8/2014    Allstate Property and Casualty Ins. Co.
332677665 J.W. 613636478     $794.86    Daily Medical Equipment Distribution Center Inc    9/8/2014    Allstate Property and Casualty Ins. Co.
334037926 S.M. 613739492     $422.00    Daily Medical Equipment Distribution Center Inc   12/19/2014            Allstate Insurance Co.
334037926 S.M. 613739493     $860.97    Daily Medical Equipment Distribution Center Inc   12/19/2014            Allstate Insurance Co.
334037926 S.M. 613739494     $540.00    Daily Medical Equipment Distribution Center Inc   12/19/2014            Allstate Insurance Co.
334037926 S.M. 613739495     $844.13    Daily Medical Equipment Distribution Center Inc   12/19/2014            Allstate Insurance Co.
334492337 N.J. 131335253     $302.59    Daily Medical Equipment Distribution Center Inc    6/21/2016            Allstate Insurance Co.
334692522 L.T. 613659069     $422.00    Daily Medical Equipment Distribution Center Inc    9/30/2014            Allstate Insurance Co.
334692522 L.T. 613659070     $970.97    Daily Medical Equipment Distribution Center Inc    9/30/2014            Allstate Insurance Co.
334843026 M.V. 682847316     $432.98    Daily Medical Equipment Distribution Center Inc    10/8/2014            Allstate Insurance Co.
334986536 V.R. 613799970     $47.50     Daily Medical Equipment Distribution Center Inc    2/24/2015            Allstate Insurance Co.
334986536 V.R. 613799974     $844.13    Daily Medical Equipment Distribution Center Inc    2/24/2015            Allstate Insurance Co.
334986536 V.R. 175357157    $1,075.24   Daily Medical Equipment Distribution Center Inc   10/23/2015            Allstate Insurance Co.
334991956 A.C. 682923558     $690.23    Daily Medical Equipment Distribution Center Inc    1/12/2015            Allstate Insurance Co.
334991956 A.C. 682923559     $502.63    Daily Medical Equipment Distribution Center Inc    1/12/2015            Allstate Insurance Co.
334991956 A.C. 682923560     $595.55    Daily Medical Equipment Distribution Center Inc    1/12/2015            Allstate Insurance Co.

                                                              30 of 35                                                               Exhibit 22
               Case 1:17-cv-04275-RPK-RML Document 274-25 Filed 07/01/20 Page 31 of 35 PageID #:
                                                   8018
                                               Allstate Ins. Co., et al. v. Avetisyan, et al.
                           Exhibit 22 - Payments Made to Daily Medical Equipment Distribution Center Inc.

  Claim  Patient Check
                             Amount                         Payee                         Post Date                   Plaintiff
 Number Initials Number
334991956 A.C. 682923561     $844.13    Daily Medical Equipment Distribution Center Inc    1/12/2015            Allstate Insurance Co.
334991956 M.R. 175412089     $129.99    Daily Medical Equipment Distribution Center Inc    2/26/2016            Allstate Insurance Co.
334991956 M.R. 175412089     $20.71     Daily Medical Equipment Distribution Center Inc    3/8/2016             Allstate Insurance Co.
335407672 D.G. 613683340    $1,049.04   Daily Medical Equipment Distribution Center Inc   10/24/2014            Allstate Insurance Co.
335407672 D.G. 613683341     $422.00    Daily Medical Equipment Distribution Center Inc   10/24/2014            Allstate Insurance Co.
335407672 D.G. 613714423     $556.55    Daily Medical Equipment Distribution Center Inc   11/24/2014            Allstate Insurance Co.
335407672 D.G. 613752911     $502.63    Daily Medical Equipment Distribution Center Inc    1/6/2015             Allstate Insurance Co.
335407672 D.G. 613752912     $247.50    Daily Medical Equipment Distribution Center Inc    1/6/2015             Allstate Insurance Co.
335407672 D.G. 188423519     $825.07    Daily Medical Equipment Distribution Center Inc    8/7/2015             Allstate Insurance Co.
335629333 E.C. 613659071     $556.55    Daily Medical Equipment Distribution Center Inc    9/30/2014            Allstate Insurance Co.
335629333 E.C. 613659072     $860.97    Daily Medical Equipment Distribution Center Inc    9/30/2014            Allstate Insurance Co.
335921029 M.S. 613705279     $972.04    Daily Medical Equipment Distribution Center Inc   11/14/2014            Allstate Insurance Co.
335921029 R.S. 613707459     $972.04    Daily Medical Equipment Distribution Center Inc   11/17/2014            Allstate Insurance Co.
335921029 R.S. 613708333     $422.00    Daily Medical Equipment Distribution Center Inc   11/18/2014            Allstate Insurance Co.
336491030 P.B. 613694005     $556.55    Daily Medical Equipment Distribution Center Inc    11/5/2014   Allstate Property and Casualty Ins. Co.
336512835 P.D. 121270396     $592.77    Daily Medical Equipment Distribution Center Inc    3/15/2016     Allstate Fire and Casualty Ins. Co.
336891668 E.J. 613717374     $247.50    Daily Medical Equipment Distribution Center Inc   11/26/2014            Allstate Insurance Co.
336891668 E.J. 115234763    $1,954.92   Daily Medical Equipment Distribution Center Inc    4/28/2016            Allstate Insurance Co.
337086284 J.P. 175412091     $584.39    Daily Medical Equipment Distribution Center Inc    2/26/2016            Allstate Insurance Co.
337875785 C.R. 613750304     $556.55    Daily Medical Equipment Distribution Center Inc    1/2/2015             Allstate Insurance Co.
337875785 J.L. 613750300     $614.67    Daily Medical Equipment Distribution Center Inc    1/2/2015             Allstate Insurance Co.
338017980 I.K. 613707941     $844.13    Daily Medical Equipment Distribution Center Inc   11/18/2014     Allstate Fire and Casualty Ins. Co.
338017980 I.K. 613710849     $502.63    Daily Medical Equipment Distribution Center Inc   11/20/2014     Allstate Fire and Casualty Ins. Co.
338346299 M.F. 613677697     $719.16    Daily Medical Equipment Distribution Center Inc   10/20/2014     Allstate Fire and Casualty Ins. Co.
339105397 Y.V. 101323659    $1,032.59   Daily Medical Equipment Distribution Center Inc    5/11/2016   Allstate Property and Casualty Ins. Co.
340345957 A.L. 613766786     $844.13    Daily Medical Equipment Distribution Center Inc    1/20/2015            Allstate Insurance Co.
340345957 A.L. 613766787     $502.63    Daily Medical Equipment Distribution Center Inc    1/20/2015            Allstate Insurance Co.
340345957 L.N. 613766785     $502.63    Daily Medical Equipment Distribution Center Inc    1/20/2015            Allstate Insurance Co.
340875780 D.R. 108171640    $1,220.83   Daily Medical Equipment Distribution Center Inc    9/16/2015            Allstate Insurance Co.
341086544 H.C. 131335983     $635.70    Daily Medical Equipment Distribution Center Inc    6/22/2016            Allstate Insurance Co.
341597762 M.L. 641577483     $76.25     Daily Medical Equipment Distribution Center Inc   12/17/2014     Allstate Fire and Casualty Ins. Co.

                                                              31 of 35                                                               Exhibit 22
               Case 1:17-cv-04275-RPK-RML Document 274-25 Filed 07/01/20 Page 32 of 35 PageID #:
                                                   8019
                                               Allstate Ins. Co., et al. v. Avetisyan, et al.
                           Exhibit 22 - Payments Made to Daily Medical Equipment Distribution Center Inc.

  Claim   Patient Check
                             Amount                         Payee                         Post Date                   Plaintiff
 Number Initials Number
341597762 M.L. 145433364     $709.12    Daily Medical Equipment Distribution Center Inc    5/12/2016     Allstate Fire and Casualty Ins. Co.
342052321 M.N. 613713510     $47.50     Daily Medical Equipment Distribution Center Inc   11/24/2014            Allstate Insurance Co.
342052321 M.N. 613820519     $595.55    Daily Medical Equipment Distribution Center Inc    3/16/2015            Allstate Insurance Co.
342052321 M.N. 613821174     $502.63    Daily Medical Equipment Distribution Center Inc    3/17/2015            Allstate Insurance Co.
342052321 M.N. 195409133     $153.65    Daily Medical Equipment Distribution Center Inc    4/29/2016            Allstate Insurance Co.
342206208 D.A. 121253087     $796.99    Daily Medical Equipment Distribution Center Inc    1/26/2016            Allstate Insurance Co.
342374279 C.B. 613777440     $819.15    Daily Medical Equipment Distribution Center Inc    2/2/2015             Allstate Insurance Co.
342374279 C.B. 613791288     $502.63    Daily Medical Equipment Distribution Center Inc    2/16/2015            Allstate Insurance Co.
342374279 C.B. 613797711     $844.13    Daily Medical Equipment Distribution Center Inc    2/23/2015            Allstate Insurance Co.
342442753 J.D. 613792978     $844.13    Daily Medical Equipment Distribution Center Inc    2/17/2015     Allstate Fire and Casualty Ins. Co.
343019154 C.R. 613759619     $502.63    Daily Medical Equipment Distribution Center Inc    1/13/2015   Allstate Property and Casualty Ins. Co.
343853941 J.R. 613768216     $860.97    Daily Medical Equipment Distribution Center Inc    1/21/2015     Allstate Fire and Casualty Ins. Co.
343879896 B.C. 171529567     $366.18    Daily Medical Equipment Distribution Center Inc    8/3/2015      Allstate Fire and Casualty Ins. Co.
343879896 B.C. 175324413     $856.80    Daily Medical Equipment Distribution Center Inc    8/3/2015      Allstate Fire and Casualty Ins. Co.
344198352 G.G. 613751201    $1,066.65   Daily Medical Equipment Distribution Center Inc     1/5/2015            Allstate Insurance Co.
344198352 G.G. 613751202     $422.00    Daily Medical Equipment Distribution Center Inc    1/5/2015             Allstate Insurance Co.
344198352 G.G. 613751203     $970.97    Daily Medical Equipment Distribution Center Inc    1/5/2015             Allstate Insurance Co.
344198352 G.G. 613809532     $844.13    Daily Medical Equipment Distribution Center Inc    3/4/2015             Allstate Insurance Co.
344198352 G.G. 613811041     $502.63    Daily Medical Equipment Distribution Center Inc    3/6/2015             Allstate Insurance Co.
344198352 H.G. 613746294     $649.06    Daily Medical Equipment Distribution Center Inc   12/29/2014            Allstate Insurance Co.
344198352 H.G. 613748823     $422.00    Daily Medical Equipment Distribution Center Inc   12/31/2014            Allstate Insurance Co.
344198352 H.G. 613761980    $1,066.65   Daily Medical Equipment Distribution Center Inc    1/14/2015            Allstate Insurance Co.
344198352 H.G. 613796428     $502.63    Daily Medical Equipment Distribution Center Inc    2/20/2015            Allstate Insurance Co.
344198352 H.G. 613809534     $844.13    Daily Medical Equipment Distribution Center Inc    3/4/2015             Allstate Insurance Co.
344294392 J.C. 682928740     $111.07    Daily Medical Equipment Distribution Center Inc    1/20/2015     Allstate Fire and Casualty Ins. Co.
344294392 J.C. 682932427     $677.97    Daily Medical Equipment Distribution Center Inc    1/26/2015     Allstate Fire and Casualty Ins. Co.
344294392 J.C. 682941860     $595.55    Daily Medical Equipment Distribution Center Inc    2/4/2015      Allstate Fire and Casualty Ins. Co.
344294392 J.C. 682949833     $502.63    Daily Medical Equipment Distribution Center Inc    2/12/2015     Allstate Fire and Casualty Ins. Co.
344442561 M.O. 613729420     $422.00    Daily Medical Equipment Distribution Center Inc    12/9/2014   Allstate Property and Casualty Ins. Co.
344442561 M.O. 613729421     $972.04    Daily Medical Equipment Distribution Center Inc    12/9/2014   Allstate Property and Casualty Ins. Co.
344442561 M.O. 613794309     $502.63    Daily Medical Equipment Distribution Center Inc    2/18/2015   Allstate Property and Casualty Ins. Co.

                                                              32 of 35                                                               Exhibit 22
               Case 1:17-cv-04275-RPK-RML Document 274-25 Filed 07/01/20 Page 33 of 35 PageID #:
                                                   8020
                                               Allstate Ins. Co., et al. v. Avetisyan, et al.
                           Exhibit 22 - Payments Made to Daily Medical Equipment Distribution Center Inc.

  Claim   Patient Check
                             Amount                         Payee                         Post Date                   Plaintiff
 Number Initials Number
344442561 M.O. 613794311     $844.13    Daily Medical Equipment Distribution Center Inc    2/18/2015   Allstate Property and Casualty Ins. Co.
344442561 M.O. 131232350     $979.00    Daily Medical Equipment Distribution Center Inc    10/1/2015   Allstate Property and Casualty Ins. Co.
344877881 H.C. 613735714     $683.41    Daily Medical Equipment Distribution Center Inc   12/16/2014   Allstate Property and Casualty Ins. Co.
344877881 H.C. 613833828     $819.15    Daily Medical Equipment Distribution Center Inc    3/30/2015   Allstate Property and Casualty Ins. Co.
344877881 H.C. 613833829     $502.63    Daily Medical Equipment Distribution Center Inc    3/30/2015   Allstate Property and Casualty Ins. Co.
344879523 R.B. 178516651    $1,152.87   Daily Medical Equipment Distribution Center Inc    5/16/2016            Allstate Insurance Co.
344879523 R.B. 175441862    $1,477.80   Daily Medical Equipment Distribution Center Inc    5/19/2016            Allstate Insurance Co.
345125892 E.R. 613768595     $683.41    Daily Medical Equipment Distribution Center Inc    1/21/2015     Allstate Fire and Casualty Ins. Co.
345125892 N.C. 613768598     $683.41    Daily Medical Equipment Distribution Center Inc    1/21/2015     Allstate Fire and Casualty Ins. Co.
345125892 N.C. 121270395     $969.33    Daily Medical Equipment Distribution Center Inc    3/15/2016     Allstate Fire and Casualty Ins. Co.
345125892 N.L. 613768617     $683.41    Daily Medical Equipment Distribution Center Inc    1/21/2015     Allstate Fire and Casualty Ins. Co.
345125892 N.L. 105237969     $707.51    Daily Medical Equipment Distribution Center Inc    3/14/2016     Allstate Fire and Casualty Ins. Co.
345235741 K.C. 613783332     $247.50    Daily Medical Equipment Distribution Center Inc    2/6/2015             Allstate Insurance Co.
345235741 K.C. 168464150     $380.73    Daily Medical Equipment Distribution Center Inc    1/22/2016            Allstate Insurance Co.
345235741 K.C. 168464151     $665.03    Daily Medical Equipment Distribution Center Inc    1/22/2016            Allstate Insurance Co.
345235741 K.C. 161539433     $473.77    Daily Medical Equipment Distribution Center Inc    1/25/2016            Allstate Insurance Co.
345457196 A.G. 613744860     $860.97    Daily Medical Equipment Distribution Center Inc   12/26/2014   Allstate Property and Casualty Ins. Co.
345457196 A.G. 613744861     $422.00    Daily Medical Equipment Distribution Center Inc   12/26/2014   Allstate Property and Casualty Ins. Co.
345457196 A.G. 613796538     $502.63    Daily Medical Equipment Distribution Center Inc    2/20/2015   Allstate Property and Casualty Ins. Co.
345457196 A.G. 613796540     $844.13    Daily Medical Equipment Distribution Center Inc    2/20/2015   Allstate Property and Casualty Ins. Co.
345457196 K.R. 613740800     $860.97    Daily Medical Equipment Distribution Center Inc   12/22/2014   Allstate Property and Casualty Ins. Co.
345457196 K.R. 613744862     $422.00    Daily Medical Equipment Distribution Center Inc   12/26/2014   Allstate Property and Casualty Ins. Co.
345457196 K.R. 613796537     $844.13    Daily Medical Equipment Distribution Center Inc    2/20/2015   Allstate Property and Casualty Ins. Co.
345527204 J.E. 613719760     $422.00    Daily Medical Equipment Distribution Center Inc    12/1/2014   Allstate Property and Casualty Ins. Co.
345859532 S.M. 613715404     $432.98    Daily Medical Equipment Distribution Center Inc   11/25/2014            Allstate Insurance Co.
345963110 L.H. 175412090     $154.84    Daily Medical Equipment Distribution Center Inc    2/26/2016            Allstate Insurance Co.
346563943 J.L. 690405834     $595.55    Daily Medical Equipment Distribution Center Inc    2/12/2015   Allstate Property and Casualty Ins. Co.
346563943 J.L. 690405835     $844.13    Daily Medical Equipment Distribution Center Inc    2/12/2015   Allstate Property and Casualty Ins. Co.
346563943 J.L. 690405837     $860.97    Daily Medical Equipment Distribution Center Inc    2/12/2015   Allstate Property and Casualty Ins. Co.
346563943 J.L. 690405838     $502.63    Daily Medical Equipment Distribution Center Inc    2/12/2015   Allstate Property and Casualty Ins. Co.
346563943 N.E. 690407814     $595.55    Daily Medical Equipment Distribution Center Inc    3/4/2015    Allstate Property and Casualty Ins. Co.

                                                              33 of 35                                                               Exhibit 22
                       Case 1:17-cv-04275-RPK-RML Document 274-25 Filed 07/01/20 Page 34 of 35 PageID #:
                                                           8021
                                                       Allstate Ins. Co., et al. v. Avetisyan, et al.
                                   Exhibit 22 - Payments Made to Daily Medical Equipment Distribution Center Inc.

  Claim     Patient      Check
                                     Amount                         Payee                         Post Date                   Plaintiff
 Number     Initials    Number
346563943    N.E.      690407815     $860.97    Daily Medical Equipment Distribution Center Inc    3/4/2015    Allstate Property and Casualty Ins. Co.
346563943    N.E.      690407817     $502.63    Daily Medical Equipment Distribution Center Inc    3/4/2015    Allstate Property and Casualty Ins. Co.
346744089    J.M.      138326749    $1,143.37   Daily Medical Equipment Distribution Center Inc   11/29/2016            Allstate Indemnity Co.
347221707    M.M.      158415785    $1,050.60   Daily Medical Equipment Distribution Center Inc    10/7/2015            Allstate Insurance Co.
347372401    B.M.      613766801    $1,089.82   Daily Medical Equipment Distribution Center Inc    1/20/2015   Allstate Property and Casualty Ins. Co.
347372401    B.M.      613766802     $422.00    Daily Medical Equipment Distribution Center Inc   1/20/2015    Allstate Property and Casualty Ins. Co.
347372401    G.M.      613767353     $605.93    Daily Medical Equipment Distribution Center Inc   1/20/2015    Allstate Property and Casualty Ins. Co.
347372401    G.M.      613767354     $422.00    Daily Medical Equipment Distribution Center Inc   1/20/2015    Allstate Property and Casualty Ins. Co.
347481624    A.C.      613780028     $634.25    Daily Medical Equipment Distribution Center Inc    2/3/2015    Allstate Property and Casualty Ins. Co.
347516742    V.B.      613816354     $690.23    Daily Medical Equipment Distribution Center Inc   3/11/2015      Allstate Fire and Casualty Ins. Co.
347516742    V.B.      613816355     $247.50    Daily Medical Equipment Distribution Center Inc   3/11/2015      Allstate Fire and Casualty Ins. Co.
347516742    V.B.      138261041     $724.60    Daily Medical Equipment Distribution Center Inc   5/17/2016      Allstate Fire and Casualty Ins. Co.
347737777    M.G.      613787192     $175.00    Daily Medical Equipment Distribution Center Inc   2/11/2015             Allstate Insurance Co.
347740672    R.K.      613785261     $627.97    Daily Medical Equipment Distribution Center Inc    2/9/2015    Allstate Property and Casualty Ins. Co.
347782377    Y.C.      148517293    $1,546.47   Daily Medical Equipment Distribution Center Inc    5/18/2016     Allstate Fire and Casualty Ins. Co.
348236324    C.K.      145433363     $269.09    Daily Medical Equipment Distribution Center Inc   5/12/2016             Allstate Insurance Co.
348236324    D.A.      121312481     $26.70     Daily Medical Equipment Distribution Center Inc   6/14/2016             Allstate Insurance Co.
348236324    D.A.      121312482     $608.85    Daily Medical Equipment Distribution Center Inc   6/14/2016             Allstate Insurance Co.
348555814     L.B.     175348504     $816.00    Daily Medical Equipment Distribution Center Inc   10/7/2015             Allstate Insurance Co.
348555814    M.M.      613825898     $860.97    Daily Medical Equipment Distribution Center Inc   3/20/2015             Allstate Insurance Co.
348656885    L.A.      161578370    $1,379.26   Daily Medical Equipment Distribution Center Inc    5/10/2016   Allstate Property and Casualty Ins. Co.
348684820     R.P.     613785072     $502.63    Daily Medical Equipment Distribution Center Inc    2/9/2015      Allstate Fire and Casualty Ins. Co.
349032557    A.C.      195404571    $2,339.63   Daily Medical Equipment Distribution Center Inc    4/18/2016            Allstate Insurance Co.
349529163    R.D.S     613773462     $422.00    Daily Medical Equipment Distribution Center Inc   1/27/2015      Allstate Fire and Casualty Ins. Co.
349947373    H.C.      115242402     $128.32    Daily Medical Equipment Distribution Center Inc   5/13/2016    Allstate Property and Casualty Ins. Co.
350188496    C.M.      613782670     $422.00    Daily Medical Equipment Distribution Center Inc    2/5/2015      Allstate Fire and Casualty Ins. Co.
350188496    C.M.      613783270     $972.04    Daily Medical Equipment Distribution Center Inc    2/6/2015      Allstate Fire and Casualty Ins. Co.
350188496    R.M.      613782669     $422.00    Daily Medical Equipment Distribution Center Inc    2/5/2015      Allstate Fire and Casualty Ins. Co.
350188496    R.M.      613783271     $972.04    Daily Medical Equipment Distribution Center Inc    2/6/2015      Allstate Fire and Casualty Ins. Co.
350242285              178417933     $909.00    Daily Medical Equipment Distribution Center Inc    9/9/2015             Allstate Insurance Co.
351359617    E.R.      613801787     $605.93    Daily Medical Equipment Distribution Center Inc   2/26/2015             Allstate Insurance Co.

                                                                      34 of 35                                                               Exhibit 22
               Case 1:17-cv-04275-RPK-RML Document 274-25 Filed 07/01/20 Page 35 of 35 PageID #:
                                                   8022
                                               Allstate Ins. Co., et al. v. Avetisyan, et al.
                           Exhibit 22 - Payments Made to Daily Medical Equipment Distribution Center Inc.

  Claim  Patient Check
                             Amount                         Payee                         Post Date                  Plaintiff
 Number Initials Number
351359617 E.R. 613801788     $422.00    Daily Medical Equipment Distribution Center Inc   2/26/2015            Allstate Insurance Co.
351508056 R.H. 613792368     $587.45    Daily Medical Equipment Distribution Center Inc   2/16/2015            Allstate Insurance Co.
351508056 R.H. 613792369     $422.00    Daily Medical Equipment Distribution Center Inc   2/16/2015            Allstate Insurance Co.
352910459 C.E. 682969787     $18.75     Daily Medical Equipment Distribution Center Inc   3/9/2015      Allstate Fire and Casualty Ins. Co.
353388333 D.S. 613812322    $1,066.65   Daily Medical Equipment Distribution Center Inc    3/9/2015     Allstate Fire and Casualty Ins. Co.
353388333 D.S. 613814036     $857.68    Daily Medical Equipment Distribution Center Inc   3/10/2015     Allstate Fire and Casualty Ins. Co.
353817810 K.B. 690408446     $627.97    Daily Medical Equipment Distribution Center Inc   3/10/2015         Northbrook Indemnity Co.
998714520 M.F. 145153909    $1,311.13   Daily Medical Equipment Distribution Center Inc    3/3/2014   Allstate Property and Casualty Ins. Co.
998714520 R.P. 107855305     $967.23    Daily Medical Equipment Distribution Center Inc   4/15/2013   Allstate Property and Casualty Ins. Co.




                                                              35 of 35                                                              Exhibit 22
